 

EXHIBIT 10.1

 

EXECUTION COPY

 

MLA No. RX0583

 

 

AMENDED AND RESTATED MASTER LOAN AGREEMENT

 

 

THIS AMENDED AND RESTATED MASTER LOAN AGREEMENT (this “Agreement”), dated as of
December 31, 2014, is between COBANK, ACB (“CoBank”) and NEW ULM TELECOM, INC.,
a Minnesota corporation (the “Borrower”).  

WHEREAS, from time to time CoBank may make loans to the Borrower, and in order
to reduce the amount of paperwork associated therewith, CoBank and the Borrower
have entered into master loan agreements;

WHEREAS, the Borrower and CoBank are parties to that certain Master Loan
Agreement, dated as of January 4, 2008 (as amended by that certain letter
agreement, dated March 27, 2009, that certain letter agreement, dated September
14, 2009, that certain letter agreement, dated March 25, 2011, that certain
letter agreement, dated May 2, 2012, and as the same may further be amended,
modified, extended or restated from time to time, the “Existing New Ulm MLA”); 

WHEREAS, CoBank and Hutchinson Telephone Company (as successor by merger to
Hutchinson Acquisition Corp.) (“Hutchinson Telephone”) have entered into that
certain Master Loan Agreement, dated as of January 4, 2008 (as amended by that
certain letter agreement, dated June 9, 2009, that certain letter agreement,
dated September 14, 2009, by that certain letter agreement, dated March 25,
2011, as modified by the Assumption Agreement described below, and as the same
may further be amended, modified, extended or restated from time to time, the
“Hutchinson MLA”);  

WHEREAS, pursuant to that certain Assumption Agreement dated as of the date
hereof (the “Assumption Agreement”), Hutchinson Telephone has assigned to the
Borrower, and the Borrower has assumed from Hutchinson Telephone, all of its
present and future liabilities, terms, provisions, covenants and obligations
under the Hutchinson MLA and all Loan Documents (as defined in the Hutchinson
MLA) related thereto; provided  that Hutchinson Telephone will enter into the
Continuing Guaranty (as defined in Section 5(B) hereto);

WHEREAS, this Agreement amends and restates in their entirety the Existing New
Ulm MLA and the Hutchinson MLA (the “Prior Agreements”); 

NOW, THEREFORE, in consideration of the foregoing, intending to be legally bound
hereby, and in consideration of CoBank making one or more loans to the Borrower,
CoBank and the Borrower agree, and hereby amend and restate the Prior
Agreements, as follows:

1

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

Section 1.  Supplements.  In the event the Borrower desires to borrow from
CoBank and CoBank is willing to lend to the Borrower, or in the event CoBank and
the Borrower desire to consolidate any existing loans hereunder, the parties
will enter into a supplement to this Agreement (each, a “Supplement”  and,
collectively, the “Supplements”).  Each Supplement will set forth CoBank’s
commitment to make a loan or loans (each, a “Loan” and, collectively, the
“Loans”) to the Borrower, the amount of the Loan(s), the purpose of the Loan(s),
the interest rate or rate options applicable to the Loan(s), the repayment terms
of the Loan(s), and any other terms and conditions applicable to the Loan(s). 
Each Loan will be governed by the terms and conditions contained in this
Agreement and in the Supplement and the Note (as hereinafter defined in Section
3) relating to that Loan.

Section 2.  Availability.  Advances under the Loans will be made available on
any day on which CoBank and the Federal Reserve Banks are open for business (a
“Business Day”) upon the telephonic or written request of an authorized employee
of the Borrower.  Requests for advances under the Loans must be received no
later than 11:00 a.m. Mountain time on the date the advance is desired or at
such earlier date and time as may be specified in the relevant Supplement. 
Advances under the Loans will be made available by wire transfer of immediately
available funds.  Wire transfers will be made to such account or accounts as may
be designated in writing by the Borrower.  In taking actions upon telephonic
requests, CoBank shall be entitled to rely on (and shall incur no liability to
the Borrower in acting upon) any request made by a Person (as hereinafter
defined in Subsection 25(E)) identifying himself or herself as one of the
persons designated in writing by the Borrower to request advances under a Master
Agreement for Cash Management and Transaction Services with CoBank, so long as
any funds advanced are wired to an account previously designated in writing by
the Borrower.

Section 3.  Notes and Payments.  The Borrower’s obligation to repay the Loans
made under each Supplement shall be evidenced by a promissory note in form and
content acceptable to CoBank (collectively, the “Notes,”  and each a “Note”). 
The Borrower is to make each payment which it is required to make under the
terms of this Agreement, each Supplement, each Note, any Interest Rate Agreement
(as hereinafter defined in this Section 3) provided by CoBank and all security
and other instruments and documents relating hereto and thereto (this Agreement,
the Supplements, the Notes, Interest Rate Agreements provided by CoBank, any
instruments or documents related to any cash management or other bank product
provided by CoBank to the Borrower or any other Loan Party (as hereinafter
defined in Subsection 4(A)) and all other instruments, documents and agreements
executed and delivered at any time in connection with the Loans and other
transactions contemplated by this Agreement or any Supplement, including, all
security and guarantee documents described in Section 5 and the Perfection and
Diligence Certificate dated as of the date hereof, collectively, the “Loan
Documents”) by wire transfer of immediately available funds, by check, or by
automated clearing house (ACH) or by other similar cash handling processes as
specified by separate agreement between the Borrower and CoBank. Wire transfers
shall be made to ABA No. 307088754 for advice to and credit of CoBank (or to
such other account as CoBank may direct by notice).  The Borrower shall give
CoBank telephonic notice no later than 11:00 a.m. Mountain time of its intent to
pay by wire. Funds received by wire before 3:00 p.m. Mountain time shall be
credited on the day received and funds received by wire after 3:00 p.m. Mountain
time shall be credited on the next Business Day.  Checks shall be mailed to
CoBank, at Department 167, Denver, Colorado 80291-0167 (or to such other place
as CoBank may direct by notice).  Credit for payment by check will not be given
until the later of:  (A) the day on which CoBank receives immediately available
funds; or (B) the next Business Day after receipt of the check.  If any date on
which a payment is due under any Loan Document is not a Business Day, then such
payment shall be made on the next Business Day and such extension of time shall
be included in the calculation of interest due.

2

 

--------------------------------------------------------------------------------

 
 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

“Interest Rate Agreement” means any interest rate swap, hedge, cap, collar or
similar agreement or arrangement, in form and content acceptable to CoBank,
designed to protect the Borrower against fluctuations in interest rates.

Section 4.  Mandatory Repayments; Application.   

(A)           Repayments from Asset Dispositions.  The Borrower shall repay the
Loans in an amount equal to all Net Proceeds (as hereinafter defined in this
Subsection 4(A)) received by any Loan Party or any Subsidiary of any Loan Party
(as such terms are hereinafter defined in this Subsection 4(A)) that are from
any Asset Disposition (as hereinafter defined in this Subsection 4(A)) in excess
of $500,000 to the extent that such Net Proceeds are not reinvested in equipment
or other assets that are used or useful in the business of a Loan Party or such
Subsidiary within 180 days of receipt by such Loan Party or Subsidiary of such
Net Proceeds, or if any Loan Party shall enter into a contract within such
180-day period pursuant to which such Loan Party agrees to use such Net Proceeds
to purchase equipment or other assets that are used or useful in the business of
such Loan Party or such Subsidiary, then the Net Proceeds must be reinvested in
equipment or other assets that are used or useful in the business of a Loan
Party or such Subsidiary within 360 days of receipt by such Loan Party or
Subsidiary of such Net Proceeds.  All such repayments shall be applied in
accordance with Subsection 4(E). 

“Asset Disposition” means the disposition, whether by sale, lease, transfer,
loss, damage, destruction, condemnation or otherwise, by any Loan Party or any
Subsidiary of a Loan Party of any or all of such Loan Party’s or such
Subsidiary’s assets other than dispositions of assets permitted under clause (i)
- (iii) of Subsection 9(E). 

“Loan Party” or “Loan Parties” means the Borrower and any of its wholly-owned
Subsidiaries.

“Net Proceeds” means the cash proceeds received by any Loan Party or any
Subsidiary of a Loan Party from any Asset Disposition, debt or equity issuance
(including insurance proceeds, awards of condemnation, and payments under notes
or other debt securities received in connection with any Asset Disposition), net
of (i) the reasonable costs of such sale, lease, transfer, issuance or other
disposition (including taxes attributable to such sale, lease, transfer,
issuance or other disposition), (ii) amounts applied to repayment of
Indebtedness (as hereinafter defined in Subsection 8(I)(1)), other than
Indebtedness outstanding hereunder, secured by a lien on the asset or property
disposed, and (iii) for Subsidiaries not wholly-owned by a Loan Party, the
percentage equal to the ownership interests of Persons other than such Loan
Party (by way of example, if a Loan Party owns a Subsidiary 95%, who in turn
owns another Subsidiary 80%, and an Asset Disposition occurs at the other
Subsidiary, only 76% (95% of 80%) of the proceeds thereof that would otherwise
have constituted Net Proceeds will constitute Net Proceeds).

3

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person of which more
than 50% of the total voting power of shares of stock (or equivalent ownership
or controlling interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more Subsidiaries of that Person or any combination thereof.

(B)            Mandatory Repayments from Equity Issuances.  Immediately upon
receipt of proceeds from the issuance of any ownership interests in any Loan
Party (excluding Investments among Loan Parties as permitted by Subsection 9(F))
or any Subsidiary of any Loan Party, or any rights to purchase any such
interest, in each case as permitted by CoBank, the Borrower shall repay the
Loans in an amount equal to the amount of the Net Proceeds received in
connection with such equity issuance.  All such repayments shall be applied in
accordance with Subsection 4(E).    

(C)           Mandatory Repayments from Debt Incurrence.  Immediately upon
receipt of proceeds from the incurrence of any additional Indebtedness by any
Loan Party or any Subsidiary of any Loan Party, except Indebtedness expressly
permitted pursuant to Subsection 9(A), the Borrower shall repay the Loans in an
amount equal to the amount of the Net Proceeds received in connection with such
debt incurrence.  All such repayments shall be applied in accordance with
Subsection 4(E). 

(D)           Mandatory Repayments from Aggregate Outstanding Amount.  If at any
time the aggregate outstanding amount of advances under any revolving Loan
exceeds such revolving Loan commitment, Borrower shall repay promptly such
revolving Loan in an amount at least sufficient to reduce the aggregate
principal balance of such revolving Loan then outstanding to the amount of the
revolving Loan commitment and until such repayment is made CoBank shall not be
obligated to make any additional advances under any Loan.

(E)            Application of Repayments; Related Interest and Surcharge
Payments.  Unless otherwise provided in any Supplement, all repayments made
pursuant to Section 4(A) through (D)  will be applied first pro rata to all term
Loans, based upon the principal amount then outstanding, and then pro rata to
all revolving Loans, based upon the principal amount of the Commitments (as
defined in the Supplements evidencing the revolving Loans).  All term Loan
repayments made pursuant to Section 4(A) through (D)  will be applied to
principal installments in the inverse order of their maturity and to such
portions or Portions (as defined in the Supplements evidencing the term Loans)
of the term Loans as the Borrower specifies in writing or, in the absence of
such direction, as CoBank specifies, and all repayments on revolving Loans will
be applied to such Portions (as defined in the Supplements evidencing the
revolving Loans) of the revolving Loans as the Borrower specifies in writing or,
in the absence of such direction, as CoBank specifies.  All term Loan repayments
made pursuant to Section 4(F) will be applied to principal installments in the
inverse order of their maturity and to such portions or Portions (as defined in
the Supplements evidencing the term Loans) of the term Loans as the Borrower
specifies in writing, and all repayments on revolving Loans pursuant to Section
4(F) will be applied to such Portions (as defined in the Supplements evidencing
the revolving Loans) of the revolving Loans as the Borrower specifies in
writing. The Commitments (as defined in the Supplements evidencing the revolving
Loans) also will be permanently reduced to the extent and in the amount that the
Borrower is required, pursuant to this Section 4,  to apply mandatory repayments
to be made pursuant to this Section 4 (whether or not any advances are then
outstanding and available to be repaid thereunder) to revolving Loans, in the
inverse order of the Commitment Adjustment Dates (as defined in the Supplements
evidencing the revolving Loans).  If any revolving Loan does not have a
Commitment Adjustment Date, the Maturity Date (as defined in such Supplement) of
such revolving Loan shall be deemed its Commitment Adjustment Date for the
purpose of the proceeding sentence.  All reductions provided for in this Section
4 will be in addition to any voluntary reductions and all scheduled reductions
and, accordingly, may result in the termination of the Commitments prior to the
Maturity Dates (as such terms are defined in the Supplements evidencing the
revolving Loans).  All repayments required under this Section 4 are to be
accompanied by payment of all applicable Surcharges (as defined in the
Supplements evidencing the Loans) and accrued interest on the amount repaid.

4

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(F)            Prepayment and Surcharge.  The Borrower may (i) on one Business
Day’s prior written notice prepay in full or in part any Portion of the Loan
accruing interest at a variable rate of interest and (ii) on three Business
Days’ prior, irrevocable written notice, prepay in full or in part any Portion
of the Loan accruing interest at a fixed rate option.  Notwithstanding the
foregoing, in connection with the Borrower repaying or prepaying any amount
accruing interest pursuant to a fixed rate option (whether such payment is made
voluntarily, as a result of an acceleration, or otherwise), the Borrower must
also pay a Surcharge as defined in the Supplements evidencing the Loans.

(G)           Increased Costs.

(1)   Increased Costs Generally.  If any change in Law occurring after the date
hereof shall (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by
CoBank; (ii) subject CoBank to any taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or (iii) impose on CoBank or the
London interbank market any other condition, cost or expense (other than taxes)
affecting this Agreement or any Loan; and the result of any of the foregoing
shall be to increase the cost to CoBank of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to reduce the amount of any sum received or receivable by CoBank hereunder
(whether of principal, interest or any other amount) then, upon request of
CoBank, the Borrower will pay to CoBank such additional amount or amounts as
will compensate CoBank for such additional costs incurred or reduction suffered;
provided  that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in Law”, regardless of the date enacted, adopted or issued.

5

 

--------------------------------------------------------------------------------

 
 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(2)   Capital Requirements.  If CoBank determines that any change in Law
affecting CoBank or any lending office of CoBank, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on CoBank’s capital as a consequence of this Agreement, any Commitment
(as defined in the Supplements evidencing the revolving Loans) or the Loans made
by CoBank, to a level below that which CoBank could have achieved but for such
change in Law (taking into consideration CoBank’s policies with respect to
capital adequacy), then from time to time the Borrower will pay to CoBank such
additional amount or amounts as will compensate CoBank for any such reduction
suffered; provided  that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in Law”, regardless of the date enacted, adopted or issued.

(3)   Certificates for Reimbursement.  A certificate of CoBank setting forth the
amount or amounts necessary to compensate CoBank as specified in clauses (1) and
(2) of this Subsection 4(G) and delivered to the Borrower shall be conclusive
absent manifest error.  The Borrower shall pay CoBank the amount shown as due on
any such certificate within ten days after receipt thereof.

(4)   Delay in Requests.  Failure or delay on the part of CoBank to demand
compensation pursuant to this Subsection 4(G) shall not constitute a waiver of
CoBank’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate CoBank pursuant to this Subsection 4(G) for any
increased costs incurred or reductions suffered more than six months prior to
the date that CoBank notifies the Borrower of the change in Law giving rise to
such increased costs or reductions, and of CoBank’s intention to claim
compensation therefor (except that, if the change in Law giving rise to such
increased costs or reductions is retroactive, then the six month period referred
to above shall be extended to include the period of retroactive effect thereof).

(H)           Additional Provisions Regarding LIBOR Options.

(1)   Unavailability.  If, prior to the first day of any Interest Period (as
defined in the Supplements evidencing the Loans) for any Loan bearing interest
at a fixed rate option calculated on the basis of LIBOR (as defined in the
Supplements evidencing the Loans), CoBank shall have determined, in its sole
discretion, that (i) adequate and reasonable means do not exist for ascertaining
LIBOR for such Interest Period, or (ii) CoBank’s cost to fund balances bearing
interest at such fixed rate option (as determined by CoBank in its reasonable
discretion) increases beyond any corresponding increase in LIBOR or decreases
less than any corresponding decrease in LIBOR, CoBank shall, as soon as
practicable thereafter, give notice of such determination to the Borrower.  In
the event of any such determination under the foregoing clauses (i) or (ii),
until CoBank shall have advised the Borrower that the circumstances giving rise
to such notice no longer exist, (a) any request by the Borrower for Loans
bearing interest at any such fixed rate option shall be deemed to be a request
for a Loan bearing interest at a variable rate option, (b) any request by the
Borrower for a Loan to be converted into or continued as a Loan bearing interest
at such fixed rate option shall be deemed to be a request for such Loan to be
converted into or continued as a Loan bearing interest at a variable rate
option, and (c) any Loans that were to be converted into or continued as Loans
bearing interest at such fixed rate option on the first day of an Interest
Period shall be converted into or continued as Loans bearing interest at a
variable rate option.  Until such notice has been withdrawn by CoBank, no
further Loans bearing interest at any such fixed rate option shall be made or
continued as such, nor shall the Borrower have the right to convert any Loan
bearing interest at a variable rate option or at a fixed rate option not
calculate on the basis of LIBOR to a Loan bearing interest at such a fixed rate
option.

6

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(2)   Illegality.  Notwithstanding any other provision of this Agreement, in the
event that on or after the date of this Agreement any change in Law shall make
it unlawful for CoBank to make or maintain the Loans bearing interest at a fixed
rate option calculated on the basis of LIBOR, then CoBank shall promptly notify
the Borrower thereof, following which (i) the ability of the Borrower to elect
such fixed rate option shall be suspended until such time as CoBank may again
make and maintain the Loans bearing interest at such fixed rate option and (ii)
if such Law shall so mandate, the Loans bearing interest at such fixed rate
option shall be converted to Loans bearing interest at a variable rate option by
the Borrower on or before such date as shall be mandated by such Law, and the
Borrower shall pay any accrued and unpaid interest and any prepayment surcharges
as described in Subsection 4(F) and the Supplements evidencing the Loans.

Section 5.  Security.

(A)           The Borrower’s obligations under this Agreement, the Notes, the
Supplements, any Interest Rate Agreements provided by CoBank and the other Loan
Documents are secured by a statutory first lien on all equity which the Borrower
may now own or hereafter acquire or be allocated in CoBank.

(B)            In addition, except as otherwise provided in the Supplements, the
Borrower’s obligations under this Agreement, the Notes, the Supplements, any
Interest Rate Agreement with CoBank and the other Loan Documents are guaranteed
by that certain Amended and Restated Continuing Guaranty (the “Continuing
Guaranty”), dated as of even date herewith, made by the Borrower, Western
Telephone Company (“WTC”), Peoples Telephone Company (“PTC”), New Ulm Phonery,
Inc. (“Phonery”), New Ulm Cellular #9, Inc. (“Cellular”), New Ulm Long Distance,
Inc. (“Long Distance”), Hutchinson Telephone, Hutchinson Cellular, Inc.
(“Hutchinson Cellular”), Hutchinson Telecommunications, Inc. (“Hutchinson
Telecom”), Sleepy Eye Telephone Company (“Sleepy Eye”), Tech Trends, Inc. (“Tech
Trends”), New Ulm Exchange, LLC (“Exchange”)  and each additional Subsidiary of
the Borrower which hereafter becomes a party thereto (collectively, the
“Guarantors”) in favor of CoBank.

7

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(C)           Furthermore, except as otherwise provided in the Supplements, the
Borrower’s obligations under this Agreement, the Note, any Interest Rate
Agreement with CoBank and the other Loan Documents and the Guarantors’
obligations under the Continuing Guaranty and the other Loan Documents are
secured by that certain Amended and Restated Pledge and Security Agreement (the
“Pledge and Security Agreement”), dated as of even date herewith, made by the
Borrower and the Guarantors in favor of CoBank, pursuant to which the Loan
Parties party thereto have granted to CoBank a first priority security interest
in substantially all of their now owned or hereafter acquired tangible and
intangible personal property.

(D)             In addition, except as otherwise provided in the Supplements,
the Borrower’s obligations under this Agreement, the Notes, the Supplements, the
Interest Rate Agreements provided by CoBank and the other Loan Documents are
secured by (i) that certain Real Estate Mortgage, Assignment of Rents and
Profits, Security Agreement and Fixture Financing Statement, dated as of May 14,
2008 by the Borrower in favor of CoBank (as amended by that certain Agreement
Regarding Amendments to Loan Documents, dated December 19, 2012, that certain
Second Agreement Regarding Amendments to Loan Documents, dated September 5,
2014, and recorded in the Office of County Recorder, Brown County, Minnesota on
June 6, 2008, as document number 366501, the Office of the County Recorder,
Nicollet County, Minnesota on June 17, 2008, as document number 279148, and in
the Office of the County Recorder, Redwood County, Minnesota on June 18, 2008,
as document number 327975, and as amended and restated by that certain Amended
and Restated Real Estate Mortgage, Assignment of Rents and Profits, Security
Agreement and Fixture Financing Statement and as the same may be further
amended, modified, supplemented, extended or restated from time to time, the
“New Ulm Mortgage,” (ii) that certain Real Estate Mortgage, Assignment of Rents
and Profits, Security Agreement and Fixture Financing Statement, dated as of May
14, 2008 by WTC in favor of CoBank (as amended by that certain Agreement
Regarding Amendments to Loan Documents, dated December 19, 2012, that certain
Second Agreement Regarding Amendments to Loan Documents, dated September 5,
2014, and recorded in the Office of County Recorder, Brown County, Minnesota on
June 6, 2008, as document number 366500, and the Office of the County Recorder,
Redwood County, Minnesota on June 18, 2008, as document number 327976, and as
amended and restated by that certain Amended and Restated Real Estate Mortgage,
Assignment of Rents and Profits, Security Agreement and Fixture Financing
Statement, of even date herewith, and as the same may be further amended,
modified, supplemented, extended or restated from time to time, the “WTC
Mortgage”, (iii) that certain Real Estate Mortgage and Security Agreement, dated
as of January 5, 2009 by PTC in favor of CoBank (as amended by that certain
Agreement Regarding Amendments to Loan Documents, dated December 19, 2012, that
certain Second Agreement Regarding Amendments to Loan Documents, dated September
5, 2014, and recorded with the Recorder, Cherokee County, Iowa on January 29,
2009, at Book 2009, Page 0160, and as amended and restated by that certain
Amended and Restated Real Estate Mortgage and Security Agreement, of even date
herewith, and as the same may be further amended, modified, supplemented,
extended or restated from time to time, the “PTC Mortgage”, (iv) that certain
Real Estate Mortgage, Assignment of Rents and Profits, Security Agreement and
Fixture Financing Statement, dated as of May 14, 2008 by Hutchinson Telephone in
favor of CoBank (as amended by that certain Agreement Regarding Amendments to
Loan Documents, dated December 19, 2012, that certain Second Agreement Regarding
Amendments to Loan Documents, dated September 5, 2014, and recorded in the
Office of the

8

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

County Recorder, McLeod County, Minnesota on June 6, 2008, as document number
A-377660, and the Office of Registrar of Titles, McLeod County, Minnesota on
June 6, 2008, as document number T-48118, and as amended and restated by that
certain Amended and Restated Real Estate Mortgage, Assignment of Rents and
Profits, Security Agreement and Fixture Financing Statement, of even date
herewith, and as the same may be further amended, modified, supplemented,
extended or restated from time to time, the “Hutchinson Telephone Mortgage”, (v)
that certain Real Estate Mortgage, Assignment of Rents and Profits, Security
Agreement and Fixture Financing Statement, dated as of May 14, 2008 by
Hutchinson Telecom in favor of CoBank (as amended by that certain Agreement
Regarding Amendments to Loan Documents, dated December 19, 2012, that certain
Second Agreement Regarding Amendments to Loan Documents, dated September 5,
2014, and recorded in the Office of County Recorder, Meeker County, Minnesota on
June 6, 2008, as document number 353708, and as amended and restated by that
certain Amended and Restated Real Estate Mortgage, Assignment of Rents and
Profits, Security Agreement and Fixture Financing Statement, of even date
herewith, and as the same may be further amended, modified, supplemented,
extended or restated from time to time, the “Hutchinson Telecom Mortgage”, (vi)
that certain Real Estate Mortgage, Assignment of Rents and Profits, Security
Agreement and Fixture Financing Statement, dated as of December 31, 2012 by
Sleepy Eye in favor of CoBank (as amended by that certain Second Agreement
Regarding Amendments to Loan Documents, dated September 5, 2014, and recorded in
the Office of County Recorder, Brown County, Minnesota on January 18, 2012, as
document number 391383 and as amended and restated by that certain Amended and
Restated Real Estate Mortgage, Assignment of Rents and Profits, Security
Agreement and Fixture Financing Statement, of even date herewith, and as the
same may be further amended, modified, supplemented, extended or restated from
time to time, the “Sleepy Eye Mortgage”, and (vii) that certain Real Estate
Mortgage, Assignment of Rents and Profits, Security Agreement and Fixture
Financing Statement, dated as of May 14, 2008 by the Mortgagor in favor of the
Mortgagee, recorded in the Office of County Recorder, Brown County, Minnesota on
June 6, 2008 as document number 366502, as amended by that certain Agreement
Regarding Amendments to Loan Documents, and as further amended by that certain
Second Agreement Regarding Amendments to Loan Documents, dated September 5, 2014
and as amended and restated by that certain Amended and Restated Real Estate
Mortgage, Assignment of Rents and Profits, Security Agreement and Fixture
Financing Statement, of even date herewith, and as the same may be further
amended, modified, supplemented, extended or restated from time to time, the
“New Ulm Exchange Mortgage” (the New Ulm Mortgage, WTC Mortgage, PTC Mortgage,
the Hutchinson Telephone Mortgage, the Hutchinson Telecom Mortgage, the Sleepy
Eye Mortgage and the New Ulm Exchange Mortgage, the “Mortgages”), pursuant to
which the applicable Loan Party has granted CoBank a first priority security
interest in certain real property.

(E)            The Borrower agrees, and agrees to cause each other Loan Party
(including any Person which becomes a direct or indirect, wholly-owned
Subsidiary of any Loan Party after the date hereof), to take such steps,
including the execution and filing and recordation of a joinder to the
Continuing Guaranty and the Pledge and Security Agreement (or if such
wholly-owned Subsidiary is prohibited by any applicable PUC (as hereinafter
defined in Subsection 12(C)) from joining the Continuing Guaranty and/or the
Pledge and Security Agreement, a negative pledge agreement), other continuing
guarantees, security agreements, financing statements, irrevocable stock powers,
collateral assignments and deposit account control agreements, and amendments to
any of the foregoing, and such other instruments and documents as CoBank may
from time to time reasonably require to enable CoBank to obtain, perfect and
maintain its security interests in such property and the payment of any
applicable documentary stamp or similar taxes.  Furthermore, the Borrower
agrees, and agrees to cause each other Loan Party (including any Person which
becomes a direct or indirect, wholly-owned Subsidiary of any Loan Party after
the date hereof) to take such steps, including the execution and recordation and
filing of any mortgages, mortgage agreements, or any fixture filings, and
amendments to the foregoing, and such other instruments and documents as CoBank
may reasonably request from time to time to enable CoBank to obtain, perfect,
and maintain a lien on any real property interests of such Person as CoBank
shall determine in its reasonable discretion, and the payment of any applicable
mortgage recording tax, documentary stamp taxes or similar taxes.

9

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

Section 6.  Conditions Precedent.

(A)           Conditions to Initial Supplement.  CoBank’s obligation to extend
credit under the initial Supplement is subject to the condition precedent that
CoBank receives, in form and substance satisfactory to CoBank, each of the
following:

(1)   This Agreement, Etc.  A duly executed original of this Agreement and all
instruments and documents contemplated hereby.

(2)   Cash Management Agreement.  A duly completed and executed original of a
CoBank Master Agreement for Cash Management and Transaction Services.

           (3)   Security.  (i) A duly executed copy of each of the security
documents required by Section 5, and (ii) such evidence as CoBank shall require
that all steps required by CoBank to enable CoBank to obtain and perfect its
lien on the security have been taken and that such lien has the priority
contemplated by this Agreement.

(4)   Corporate Structure.  Evidence of satisfactory corporate and capital
structure of the Loan Parties and their respective Subsidiaries, to be
determined in CoBank’s reasonable discretion.

(5)   Perfection and Diligence Certificate.  A duly completed and executed
Perfection and Diligence Certificate, dated as of the date hereof, executed by
the Loan Parties in favor of CoBank, in form and content approved by CoBank.

 (B)            Conditions to Each Supplement.CoBank’s obligations, if any, to
extend credit under each Supplement, including the initial Supplement, is
subject to the conditions precedent that CoBank receive, in form and content
reasonably satisfactory to CoBank, each of the following:

(1)   Supplement.  A duly executed original of such Supplement and all other
instruments and documents contemplated by such Supplement.

            (2)   Evidence of Authority.  Such certified board, member, manager
or partner resolutions, evidence of incumbency, and other evidence that CoBank
may require that such Supplement and all other instruments and documents
executed in connection therewith, and, in the case of the initial Supplement,
this Agreement and all instruments and documents executed in connection
herewith, have been duly authorized and executed.

10

 

--------------------------------------------------------------------------------

 
 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

            (3)   Consents and Approvals.  Such evidence as CoBank may
reasonably require that all required consents and approvals of any Governmental
Authority (as hereinafter defined in Subsection 7(D)) or third-party which are
necessary for the validity or enforceability of any of the Loan Documents or for
the consummation of any of the transactions contemplated thereby have been
obtained and are in full force and effect.

           (4)   License, Etc.  Such evidence as CoBank may reasonably require
that all franchises, licenses, certificates, permits, orders, consents,
authorizations, approvals and the like, including all Telecommunications
Licenses (as hereinafter defined in Subsection 7(R)) (collectively, the
“Licenses”) which are necessary for the operation of the business of each of the
Loan Parties and their respective Subsidiaries have been obtained and are in
full force and effect, which if not obtained and maintained, could reasonably be
expected to have a Material Adverse Effect.

(5)   Fees and Other Charges.  Payment of all fees and other charges provided
for herein or in such Supplement which are due.

(6)   Insurance.   Such evidence as CoBank may require that the Loan Parties and
their Subsidiaries are in compliance with Subsection 8(D). 

(7)   Evidence of Perfection.  Such evidence as CoBank may require that  CoBank
has a duly perfected first-priority security interest in all collateral
contemplated by this Agreement and such Supplement.

(8)   Opinions of Counsel.  Opinions of counsel (who shall be acceptable to
CoBank) to the Borrower and any other party to the Loan Documents (other than
CoBank) relating to such Supplement acceptable to CoBank.

(9)   Additional Security and Guaranties.  A duly executed copy of any
additional security documents or guaranties required by Section 5 or by such
Supplement.

(C)           Conditions to Each Advance. CoBank’s obligation under each
Supplement to make any Loan or advance to the Borrower thereunder is subject to
the further conditions set forth in such Supplement and the following conditions
precedent:

           (1)   Representations and Warranties.  That the representations and
warranties of the Borrower, the other Loan Parties and any other party to any
Loan Document (other than CoBank) contained in this Agreement, any Supplement
and any other Loan Document be true and correct in all material respects on and
as of the date of such advance, as though made on and as of such date (and the
request (regardless of form) for each Loan or advance shall be deemed a remaking
of such representations and warranties as of such date by such parties).

11

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

            (2)   Events of Default.  That no Event of Default (as hereinafter
defined in Section 10) or event which solely with the giving of notice and/or
the passage of time could reasonably be expected to become an Event of Default
hereunder (a “Potential Default”), shall have occurred and be continuing.

(3)   Material Adverse Effect.  Since December 31, 2013, there shall not have
occurred any event or condition affecting the Loan Parties or any of their
respective Subsidiaries, which individually or in the aggregate has had or could
reasonably be expected to have a Material Adverse Effect.

            (4)   Other Information.  That CoBank receive such other information
regarding the condition, financial or otherwise, and operations of the Borrower,
the other Loan Parties, any Subsidiary of any Loan Party and any other party to
any Loan Document (other than CoBank) as CoBank shall request and such other
opinions, certificates or documents as CoBank shall request.

Section 7.  Representations and Warranties.  The execution by the Borrower of
each Supplement and each request for an advance thereunder constitutes a
representation and warranty to CoBank that:

(A)           Application.   Each representation and warranty and all other
information set forth in any application, any Loan Document or other document
submitted in connection with, or to induce CoBank to enter into, such Supplement
is correct in all material respects as of the date of the Supplement or request
for advance, except for representations and warranties that are date-specific,
which shall be correct in all material respects as of the reference date.

(B)            Disclosure.   No representation or warranty of the Borrower
contained in this Agreement, the financial statements referred to in Subsection
7(F), any other document, certificate or written statement furnished to CoBank
by or on behalf of any Loan Party or any Subsidiary of any Loan Party for use in
connection with the Loan Documents contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made.

(C)           Organization; Powers; Etc.  Each Loan Party and each Subsidiary of
any Loan Party (i) is duly incorporated, organized, or formed (as applicable),
validly existing, and in good standing under the Laws (as hereinafter defined in
this Subsection 7(C)) of its state of incorporation, organization or formation
(as applicable); (ii) is duly qualified to do business and is in good standing
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification, except where failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect (as
hereinafter defined in this Subsection 7(C)); (iii) has all requisite legal and
corporate, partnership or limited liability company power (as applicable) to own
and operate its assets and to carry on its business and to enter into and
perform its obligations under the Loan Documents to which it is a party; and
(iv) has duly and lawfully obtained and maintained all Licenses which are
necessary in the conduct of its business, or which may be otherwise required by
Law, which if not obtained and maintained, could reasonably be expected to have
a Material Adverse Effect.

12

 

--------------------------------------------------------------------------------

 
 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

“Laws” means all applicable provisions of federal, state, provincial and other
local constitutions, laws, rules, regulations, ordinances, codes, orders,
decisions, judgments and decrees of any Governmental Authority.

“Material Adverse Effect” means a material adverse effect upon (a) the condition
(financial or otherwise), operations, properties or business of any Loan Party,
any Subsidiary of any Loan Party, or any guarantor of the Borrower’s obligations
hereunder, (b) the ability of any Loan Party to perform its obligations under
the Loan Documents or any guarantor of the Borrower’s obligations hereunder to
which it is a party, (c) the rights and remedies of CoBank under the Loan
Documents, or (d) the enforceability, validity or priority of the liens and
security interests granted to CoBank on any material portion of the Borrower’s
assets pursuant to the terms of the Loan Documents.

(D)           Due Authorization; No Violations; Etc.  The execution and delivery
by each Loan Party of, and the performance by each Loan Party of its obligations
under, the Loan Documents to which it is a party have been duly authorized by
all requisite corporate, partnership or limited liability company action (as
applicable) and do not and will not (i) violate its articles or certificate of
incorporation, articles or certificate of organization or articles or
certificate of formation (as applicable), its bylaws, partnership agreement or
operating agreement (as applicable), any provision of any Law of any
Governmental Authority (as hereinafter defined in this Subsection 7(D)), any
agreement or any indenture, mortgage, or other instrument to which any Loan
Party is a party or by which any Loan Party, any Subsidiary of any Loan Party,
or its respective properties are bound, or (ii) be in conflict with, result in a
breach of, or constitute with the giving of notice or lapse of time, or both, a
default under any such agreement, indenture, mortgage, or other instrument.  All
actions on the part of the shareholders, partners, managers or members (as
applicable) of each Loan Party necessary in connection with the execution and
delivery by such Loan Party of, and the performance by each Loan Party of its
obligations under, the Loan Documents to which it is a party have been taken and
remain in full force and effect.

“Governmental Authority” means any federal, state, provincial or other local
government or Person exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, and any corporation or
other entity exercising such functions owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing, including the
Securities and Exchange Commission, FCC and PUC.  “FCC” means the Federal
Communications Commission.  “PUC” means any state, provincial or other local
public utility commission, local franchising authority, or similar regulatory
agency or body that exercises jurisdiction over the rates or services or the
ownership, construction or operation of any Communications System (and its
related facilities) or over any Persons who own, construct or operate a
Communications System, in each case by reason of the nature or type of the
business subject to regulation and not pursuant to Laws of general applicability
to Persons conducting business in any such jurisdiction.  “Communications
System” means a system or business providing voice, data or video transport,
connection, monitoring services, or other communications and/or information
services (including cable television), through any means or medium, and the
provision of facilities, marketing, management, technical and financial
(including call rating) or other services to companies providing such transport,
connection or monitoring services or constructing, creating, developing or
marketing communications-related network equipment, software and other devices
for use in the business described above.

 

13

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(E)            Binding Agreement. Each of the Loan Documents to which each Loan
Party is a party is, or when executed and delivered will be, the legal, valid,
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its terms, subject only to limitations on enforceability
imposed by (i) applicable bankruptcy, insolvency, reorganization, moratorium, or
similar Laws affecting creditors’ rights generally, and (ii) general equitable
principles.

(F)            Financial Statements, Budgets, Projections, Etc. All financial
statements of any Person submitted to CoBank in connection with, or to induce
CoBank to enter into, this Agreement or such Supplement fairly and fully present
the financial condition of such Person in all material respects and the results
of such Person’s operations for the periods covered thereby, and are prepared in
accordance with generally accepted accounting principles (“GAAP”) consistently
applied, except, in the case of any unaudited financial statements, the omission
of footnotes and, in the case of any interim financial statements, normal
year-end adjustments.  As of the date of such financial statements, there were
no material liabilities of such Person, fixed or contingent, not reflected in
such financial statements or the notes thereto.  Since the date of such
financial statements, there has been no material adverse change in the financial
condition or operations of such Person.  All budgets, projections, feasibility
studies, and other documentation submitted by any Loan Party, any Subsidiary of
any Loan Party, or any guarantor of the Borrower’s obligations hereunder to
CoBank in connection with, or to induce CoBank to enter into, such Supplement
are based upon assumptions that are reasonable and realistic, and as of the date
of such Supplement or request for advance, no fact has come to light, and no
event or transaction has occurred, which would cause any such assumption not to
be reasonable or realistic.

(G)           Consents and Approvals.  Except as contemplated in Section 19, no
License of any Governmental Authority or of any party to any agreement to which
any Loan Party is a party or by which it, any of its Subsidiaries or any of its
respective property may be bound or affected, is necessary at the time this
representation is being made or remade in connection with the project,
acquisition or other activity being financed by such Supplement,  the execution,
delivery, performance or enforcement of the Loan Documents or the creation and
perfection of the liens and security interests granted thereby, except as such
have been obtained and are in full force and effect or which are required in
connection with the enforcement of or exercise of remedies under any Loan
Document.

(H)           Compliance.   Each Loan Party is in compliance with all of the
terms of the Loan Documents to which it is a party and no Event of Default or
Potential Default exists.

(I)              Compliance with Laws.  Each Loan Party and each Subsidiary of
any Loan Party is in compliance in all material respects with all Laws, the
failure to comply with which could reasonably be expected to have a Material
Adverse Effect.

14

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(J)             Environmental Compliance.  Without limiting the provisions of
Subsection 7(I): 

(1)     all property owned by any Loan Party or any Subsidiary of any Loan Party
and all operations conducted by any Loan Party or any Subsidiary of any Loan
Party are in compliance in all material respects with all Environmental Laws (as
hereinafter defined in this Subsection 7(J)); 

(2)   to the Borrower’s knowledge, no Hazardous Substance (as hereinafter
defined in this Subsection 7(J)) has been released onto or disposed of or is
otherwise present in, on, under, over, at, about or from any property owned by
any Loan Party or any Subsidiary of any Loan Party; 

(3)   no investigations, inquiries, orders, hearings, liens, claims, actions or
other proceedings by or before any Governmental Authority or third-party claims
are pending or threatened in connection with any violation of Environmental Laws
with respect to any property owned by any Loan Party or any Subsidiary of any
Loan Party; and

(4)   other than as described in Schedule 7(J), there are no underground storage
tanks of any kind or character, whether empty or containing substances or any
nature, located on or under any property owned by any Loan Party or any
Subsidiary of any Loan Party and any and all aboveground storage tanks located
on any property owned by any Loan Party or any Subsidiary of any Loan Party are
in compliance with all Environmental Laws, and to Borrower's knowledge after due
investigation, all underground storage tanks that have ever been located on or
under any such property have been removed in compliance with Environmental Laws
existing at the time of removal.

“Environmental Laws” means any and all laws, statutes, regulations, ordinances,
rules, codes,  judgments, decrees, orders, guidance documents, or other legally
enforceable requirements now or hereafter in effect of any federal, state,
municipal or local Governmental Authority relating to (i) pollution or
protection of human health or the environment, including the air, water, land,
or natural resources; (ii) exposure of persons or property to Hazardous
Substances; or (iii) the generation, use, handling, treatment, storage,
disposal, arrangement for disposal, and transportation of harmful and
deleterious substances.    

“Hazardous Substance” means  (i) any petroleum or petroleum products, natural
gas, or natural gas products, radioactive materials, asbestos, lead, urea
formaldehyde foam insulation, transformers or other equipment that contains
dielectric fluid containing levels of polychlorinated biphenyls (PCBs) and radon
gas; (ii) any chemical, material, waste or substance defined, listed, classified
or described as “hazardous substance,” “hazardous waste,” “regulated substance,”
“solid waste,” “hazardous material,” “extremely hazardous waste,” “restricted
hazardous waste,” “toxic substance,” “toxic pollutant,” “contaminant,” or
“pollutant” under any Environmental Laws; and (iii) any material, waste or
substance which is in any way regulated as hazardous or toxic or actually or
potentially causing damage or injury to human health or the environment by any
Governmental Authority.

15

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(K)           Litigation.  There is no pending legal, arbitration, or
governmental action or proceeding to which any Loan Party is a party or to which
any of its respective Subsidiaries or its respective properties are subject
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect, and to the best of the Borrower’s knowledge, no such action or
proceeding is threatened or contemplated.

(L)            Principal Place of Business; Records.  The principal place of
business and chief executive office of the Borrower and the place where the
records required by Subsection 8(F) are kept is at the address of the Borrower
shown in Section 15. 

(M)          Employee Benefit Plans.  Each Benefit Plan is maintained and
operated in compliance in all material respects with its terms and applicable
Law, and each of the Loan Parties and each of the Subsidiaries of the Loan
Parties is in compliance in all material respects with the terms of each Benefit
Plan and applicable Law, the failure to comply with which could reasonably be
expected to have a Material Adverse Effect.

“Benefit Plan” means any plan, agreement, policy or other arrangement providing
employee or fringe benefits to any current or former director, officer,
employee, leased employee or independent contractor with respect to which any of
the Loan Parties, any Subsidiary of the Loan Parties or any other guarantor of
the Borrower’s obligations hereunder has or could have any liability.

(N)           Taxes.   Each Loan Party and each Subsidiary of any Loan Party has
filed or caused to be filed prior to delinquency all federal, state and local
tax returns that are required to be filed, and has paid and shall continue to
pay when due all taxes as shown on such returns, and has paid and shall continue
to pay when due all other taxes, assessments and governmental charges or levies
upon it and its property, income, profits and assets which are due and payable,
except  where the payment of such tax, assessment, government charge or levy is
being contested in good faith and by appropriate proceedings and adequate
reserves in compliance with GAAP have been set aside on such Loan Party’s or
such Subsidiary’s books therefor.

(O)           Investment Company Act.  No Loan Party and no Subsidiary of any
Loan Party is an “investment company” as that term is defined in, or is
otherwise subject to regulation under, the Investment Company Act of 1940, as
amended. 

(P)            Use of Proceeds.  The funds to be borrowed under this Agreement
and each Supplement will be used only as contemplated thereby.  No part of such
funds will be used to purchase any “margin securities” or otherwise in violation
of the regulations of the Federal Reserve System.

(Q)           Subsidiaries; Investments.  Each of the Loan Parties and each of
the Subsidiaries of the Loan Parties has no Subsidiaries other than as set forth
on Schedule 7(Q)  and Annex A to the Pledge and Security Agreement and no
Investments (as hereinafter defined in Subsection 9(F)) other than as permitted
in Subsection 9(F).  Each of the Loan Parties and each of the Subsidiaries of
any Loan Party is the registered and beneficial owner of the specified
percentage of the shares of issued and outstanding capital stock or other equity
interests of each of its Subsidiaries as set forth on Schedule 7(Q)  and Annex A
to the Pledge and Security Agreement, which stock and other equity interests are
owned free and clear of all liens (other than liens and security interests
permitted by Subsection 9(B)), warrants, options, rights to purchase, rights of
first refusal and other interests of any Person other than CoBank.  The stock or
other equity interests of each Loan Party and each Subsidiary of any Loan Party
has been duly authorized and validly issued and is fully paid and
non-assessable.

16

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(R)           Licenses; Permits; Etc.  Each Loan Party and each Subsidiary of
any Loan Party is the valid holder of all Licenses which are material to the
conduct of its business or which may be required by Law, including all
Telecommunications Licenses (as hereinafter defined in this Subsection 7(R)),
and all such Licenses are in full force and effect.

“Telecommunications Licenses” means any cable television franchise or any
landline telephone, or cellular telephone, microwave, personal communications or
other telecommunications or similar license, authorization, registration,
certificate, waiver, certificate of compliance, franchise, approval, material
filing, exemption, order, or permit now or hereafter granted or issued by the
FCC or any applicable PUC or other Governmental Authority.

(S)             Indebtedness, Etc.  No Loan Party and no Subsidiary of any Loan
Party has incurred, assumed or allowed to exist, directly or indirectly, any
indebtedness or liabilities except as permitted pursuant to Subsection 9(A) or
any guaranty, surety or other contingent obligation except as permitted pursuant
to Subsection 9(C). 

(T)            Title to Properties.  Each Loan Party and each Subsidiary of any
Loan Party has such title or leasehold interest in and to the real property
owned or leased by it as is necessary or desirable to the conduct of its
business and valid and legal title or leasehold interest in and to all of its
personal property, including those reflected on the financial statements of the
Borrower delivered pursuant to Subsection 8(H), except those which have been
disposed of by such Loan Party or such Subsidiary subsequent to the date of such
delivered financial statements which dispositions have been in the ordinary
course of business or as otherwise expressly permitted hereunder.

(U)           Material Contracts.  Each Loan Party and each Subsidiary of any
Loan Party has performed all of its material obligations under all Material
Contracts and, to the best knowledge of the Borrower, each other party thereto
is in compliance with each such Material Contract (as hereinafter defined in
this Subsection 7(U)).  Each such Material Contract is in full force and effect
in accordance with the terms thereof.

“Material Contract”  means (a) any contract or any other agreement, written or
oral, of any Loan Party or any Subsidiary of any Loan Party involving monetary
liability of or to any such Person in an amount in excess of $250,000 per annum,
(b) any IRU or any other contract or agreement, written or oral, of any of the
Loan Parties or any of the Subsidiaries of the Loan Parties involving fiber or
equipment related thereto,  and (c) any other contract, grant, easement or other
agreement, written or oral, of any Loan Party or any Subsidiary of any Loan
Party the failure to comply with which could reasonably be expected to have a
Material Adverse Effect; provided, however, that any contract or agreement which
is terminable by a party other than any Loan Party or any Subsidiary of a Loan
Party without cause upon notice of 90 days or less shall not be considered a
Material Contract.

17

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(V)           Intellectual Property.  Each Loan Party and each Subsidiary of any
Loan Party owns, or possesses through valid licensing arrangements, the right to
use all patents, copyrights, trademarks, trade names, service marks, technology
know-how and processes used in or necessary for the conduct of its business as
currently or anticipated to be conducted (collectively, the “Intellectual
Property Rights”) without infringing upon any validly asserted rights of
others.  No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights.  No Loan
Party and no Subsidiary of any Loan Party has been threatened with any
litigation regarding Intellectual Property Rights that would present a material
impediment to the business of any such Person.

(W)         Liens.   The property of each Loan Party and each Subsidiary of any
Loan Party is subject to no lien, security interest or other encumbrance except
as permitted pursuant to Subsection 9(B). 

(X)           Solvency.   Each of the Loan Parties, consolidated with its
respective Subsidiaries:  (i) owns and will own assets the present fair saleable
value of which are (a) greater than the total amount of liabilities (including
contingent liabilities) of such Loan Party and its respective Subsidiaries, and
(b) greater than the amount that will be required to pay the probable
liabilities of such Loan Party’s and its respective Subsidiaries’ then existing
debts and liabilities as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to such
Loan Party and its respective Subsidiaries; (ii) has capital that is not
unreasonably small in relation to its respective business as presently conducted
or after giving effect to any contemplated transaction; and (iii) does not
intend to incur and does not believe that it will incur debts and liabilities
beyond its respective ability to pay such debts and liabilities as they become
due.  None of the Loan Parties have incurred or will incur any obligation under
this Agreement or any other Loan Document or made or will make any conveyance
pursuant to or in connection therewith,  with actual intent to hinder, delay or
defraud either present or future creditors of any of the Loan Parties.

(Y)           Patriot Act.  Each of the Loan Parties and their respective
Subsidiaries is in compliance, in all material respects, with the (A) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (B) Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of any Loan will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

(Z)            Qualified ECP Guarantor.  The Borrower is a Qualified ECP
Guarantor (as defined in Section 28.)

18

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

Section 8.  Affirmative Covenants.  Unless otherwise agreed to in writing by
CoBank, while this Agreement is in effect, the Borrower will, and will cause
each other Loan Party and each Subsidiary of any Loan Party to:

(A)           Existence, Licenses. Etc.  (i) Preserve and maintain in full force
and effect its existence and good standing in the jurisdiction of its
incorporation, organization or formation (as applicable); (ii) qualify and
remain qualified to transact business in all jurisdictions where such
qualification is required by applicable Laws, except where failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect;
and (iii) obtain and maintain all Licenses, which if not obtained and maintained
could reasonably be expected to have a Material Adverse Effect.

(B)            Compliance with Laws and Agreements.  Comply in all material
respects with (i) all Laws, the failure to comply with which could reasonably be
expected to have a Material Adverse Effect, and (ii) all agreements, indentures,
mortgages, and other instruments to which any Loan Party or any Subsidiary of
any Loan Party is a party or by which it or any of its respective property is
bound, the failure to comply with which could reasonably be expected to have a
Material Adverse Effect.

(C)           Compliance with Environmental Laws.  Without limiting the
provisions of Subsection 8(B), comply in all material respects, and cause all
Persons occupying or present on any properties owned or leased by it to comply
in all material respects, with all applicable Environmental Laws.

(D)           Insurance.  Maintain insurance with insurance companies or
associations acceptable to CoBank in such amounts and covering such risks as are
usually carried by companies engaged in the same business and similarly
situated, and make such increases in the type or amount of coverage as CoBank
may reasonably request.  The Loan Parties will, and will cause their respective
Subsidiaries, to name CoBank, pursuant to endorsements and assignments in form
and substance reasonably satisfactory to CoBank, (i) as a lender loss payee and
mortgagee, if applicable, in the case of any casualty insurance, (ii) as an
additional insured in the case of all liability insurance, and (iii) as an
additional insured in the case of any flood insurance, in each case, with
respect to any collateral for the Borrower’s obligations to CoBank.  Upon
CoBank’s request, all insurance policies required hereunder shall include
effective waivers by the insurer of subrogation.  Unless CoBank otherwise
agrees, Borrower shall obtain for all insurance policies endorsements providing
that each such insurance policy is non-cancelable and not subject to material
change as to CoBank except upon 30 days’ (and 10 days’ for non-payment of
premiums) prior written notice given by the insurer to CoBank.  Proceeds of such
insurance policies shall be applied, to the extent applicable, as provided in
the Loan Documents.  At CoBank's request, the Borrower agrees to deliver to
CoBank such proof of compliance with this Subsection 8(D) as CoBank may require.

(E)            Property Maintenance.  Maintain and preserve all of its property
and each and every part and parcel thereof that is necessary to or useful in the
ordinary conduct of its business in good repair, working order, and condition,
ordinary wear and tear excepted, and in compliance in all material respects with
all applicable Laws, and make all alterations, replacements, and improvements
thereto as may from time to time be necessary in order to ensure that its
properties remain in good working order and condition and compliance.  The
Borrower agrees that upon the occurrence and continuing existence of an Event of
Default, at CoBank’s request, the Borrower will furnish to CoBank a report on
the condition of any Loan Party’s and any Loan Party’s Subsidiary’s property
prepared by a professional engineer reasonably satisfactory to CoBank.

19

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(F)            Books and Records.  Keep adequate records and books of account in
which complete and accurate entries will be made in accordance with GAAP
consistently applied.

(G)           Inspection.   Permit CoBank or its representatives, upon
reasonable notice and during normal business hours or at such other times as the
parties may agree, to examine any Loan Party’s properties, books, and records,
and to discuss any Loan Party’s or any Loan Party’s Subsidiary’s affairs,
finances, and accounts, with any Loan Party’s or any Loan Party’s Subsidiary’s
officers, directors, employees, and independent certified public accountants;
provided, however, that upon the occurrence and continuing existence of an Event
of Default, CoBank or its representatives may conduct such visits and
inspections and engage in such discussions at the expense of the Borrower, and
as frequently as it may reasonably specify.

(H)           Reports and Notices.  Furnish, or cause to be furnished, to
CoBank:   

            (1)   Annual Financial Statements.  As soon as available, but in no
event later than 120 days after the end of each fiscal year of the Borrower
occurring during the term hereof, annual, audited, consolidated and
consolidating financial statements of the Borrower, the other Loan Parties and
their respective Subsidiaries, prepared in accordance with GAAP consistently
applied and in a format that demonstrates any accounting or formatting change
that may be required by the various jurisdictions in which the business of the
Borrower, any Loan Party and any of their respective Subsidiaries is conducted
(to the extent not inconsistent with GAAP).  Such financial statements shall:
(i) be audited by nationally or regionally recognized, independent certified
public accountants selected by the Borrower and reasonably acceptable to CoBank;
(ii) be accompanied by a report of such accountants containing an unqualified
opinion thereon reasonably acceptable to CoBank; (iii) be prepared in reasonable
detail, and in comparative form; and (iv) include a balance sheet, a statement
of income, a statement of stockholders’, members’ or partners’ equity, as
applicable, a statement of cash flows and all notes and schedules relating
thereto.

            (2)   Quarterly Financial Statements.  As soon as available but in
no event later than 60 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower occurring during the term hereof,
unaudited quarterly consolidated financial statements of the Borrower, the other
Loan Parties and their respective Subsidiaries, prepared in accordance with GAAP
consistently applied (except for the omission of footnotes and for the effect of
normal year-end audit adjustments) and in a format that demonstrates any
accounting or formatting change that may be required by various jurisdictions in
which the business of the of the Borrower, any Loan Party and any of their
respective Subsidiaries is conducted (to the extent not inconsistent with
GAAP).  Each of such financial statements shall (i) be prepared in reasonable
detail and in comparative form, including a comparison of actual performance to
the budget for such quarter and year-to-date, delivered to CoBank under
Subsection 8(H)(3), and (ii) include a balance sheet, a statement of income for
such quarter and for the period year-to-date, and such other quarterly
statements as CoBank may specifically request which quarterly statements shall
include any and all supplements thereto.

20

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

            (3)   Budget.   As soon as reasonably available, but in no event
later than 60 days after the first day of each fiscal year of the Borrower
occurring during the term hereof, Board and management approved operating and
capital assets budgets and long-term financial forecasts of the Borrower, the
other Loan Parties and their respective Subsidiaries for such fiscal year.

            (4)   Notice of Default.  Promptly after becoming aware thereof,
notice of (i) the occurrence of any Potential Default or Event of Default under
any of the Loan Documents; and (ii) the occurrence of any breach, default, event
of default, or other event or occurrence of any other condition which with the
giving of notice or lapse of time, or both, could become a breach, default, or
event of default under any agreement, indenture, mortgage, or other instrument
(other than the Loan Documents) to which it is a party or by which it or any of
its property is bound or affected; provided, however, that the failure to give
such notice shall not affect the right and power of CoBank to exercise any and
all of the remedies specified herein.

            (5)   Notice of Non-Environmental Litigation.Promptly after the
commencement thereof, notice of the commencement of all actions, suits, or
proceedings before any Governmental Authority affecting any Loan Party or any
Subsidiary of any Loan Party which, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

            (6)   Notice of Environmental Matters. Without limiting the
provisions of Subsection 8(H)(5), promptly after receipt thereof, notice of the
receipt of all pleadings, inquiries, proceedings, demands, claims, liens,
actions, orders, complaints, indictments, or any other communication alleging a
condition that may require any Loan Party or any Subsidiary of any Loan Party to
undertake or to contribute to a cleanup or other response under any
Environmental Laws, or which seeks penalties, damages, injunctive relief,
criminal sanctions or other relief related to alleged violations of such
Environmental Laws, or which claims personal injury or property damage to any
Person as a result of environmental factors or conditions.

            (7)   Regulatory and Other Notices.Promptly after filing, receipt or
becoming aware thereof, copies of any filings or communications sent to and
notices or other communications received by any Loan Party or any Subsidiary of
any Loan Party from any Governmental Authority relating to any material
noncompliance by such Loan Party or such Subsidiary with any Laws or with
respect to any matter or proceeding the effect of which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.

(8)   Material Adverse Change.  Promptly after becoming aware thereof, notice of
any matter which has had or could reasonably be expected to have a Material
Adverse Effect.

 

21

 

--------------------------------------------------------------------------------

 
 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(9)   Compliance Certificates.  Concurrently with each statement required to be
furnished pursuant to Subsection 8(H)(1) or Subsection 8(H)(2), a compliance
certificate in the form attached hereto as Exhibit A.  

(10)    Management Letters.  Promptly after receipt thereof, a copy of any
management letters submitted to any Loan Party or any Subsidiary of any Loan
Party by its independent certified public accountants.

           (11)     Benefit Plan Events.  No later than thirty (30) days after
it becomes or should have become aware of (a) the occurrence of any Reportable
Event (as defined in Section 4043 of the Employee Retirement Income Security Act
of 1974 (“ERISA”) with respect to any Benefit Plan or (b) the existence of
conditions that result in or could reasonably be expected to have a material
adverse effect with respect to any Benefit Plan, a statement describing such
event and the actions it proposes to take in response to such event.

          (12)           Periodic Environmental Reports.  At CoBank’s request
upon receipt of any information indicating a breach of any warranties,
representations or covenants in this Agreement pertaining to compliance with
Environmental Laws, the Borrower shall, at its sole expense, retain the services
of a licensed and qualified environmental consultant to prepare a report which
shall determine (a) the extent to which any Hazardous Substance is existing
upon, in, under, over, at, from or about any property owned or leased by any
Loan Party or any Subsidiary of any Loan Party;  and (b) the Loan Parties’ and
their Subsidiaries’ compliance with all applicable Environmental Laws and, as
necessary, recommendations and procedures for the containment, removal or
cleanup of any Hazardous Substance in a manner consistent with all applicable
Environmental Laws.  The Borrower shall, at its sole expense, promptly comply
with all requirements and procedures contained in the environmental consultant’s
report and as required by applicable Environmental Laws and shall promptly
present evidence satisfactory to CoBank of such compliance. The Borrower shall
promptly provide copies of any and all environmental reports, data, sampling
results, analysis and other documentation prepared by any environmental
consultant and any correspondence with Governmental Authorities regarding the
environmental condition ofany property owned or leased by any Loan Party or any
Subsidiary.  If, except as allowed by and in compliance with Environmental Laws,
any release of Hazardous Substances should exist or occur at any property of any
Loan Party or any Subsidiary of a Loan Party or if any Loan Party and/or its
Subsidiaries should be ordered or directed by any Governmental Authority or any
other Person to undertake Remediation (as defined herein) of any Hazardous
Substances or take any other action to satisfy requirements of Environmental
Law, the Loan Parties and/or its Subsidiaries, at no cost or expense to the
CoBank, shall comply with all Environmental Laws, conduct and complete all
required sampling, testing and monitoring and undertake such Remediation
promptly upon discovery or notice thereof and thereafter diligently and
continuously pursue such Remediation, completing each element, phase or stage of
it within each applicable period established by any person, agency or bureau
empowered to enforce any applicable Environmental Law (or if no such period or
schedule is established, in accordance with a reasonable schedule consistent
with prudent business practice taking into account potentially adverse effects
to the environment and individuals’ health and safety).  If any Loan Party
and/or its Subsidiaries undertakes any Remediation, or causes it to be
undertaken, Borrower and/or its Subsidiaries shall conduct and complete such
Remediation (i) in compliance with requirements of Environmental Laws, (ii) in
accordance with the directives and orders of all appropriate Governmental
Authorities and (iii) in accordance with sound business practice taking into
account potentially adverse effects to the environment and individuals’ health
and safety.  The Borrower shall notify CoBank within 10 days after receipt of
any correspondence from a Governmental Authority indicating no further action is
warranted or other evidence of completion of Remediation pursuant to applicable
Environmental Laws regarding any property owned or leased by any Loan Party or
any Subsidiary and, if requested by CoBank, shall execute, deliver and record or
cause to be executed, delivered and recorded, a mortgage in form and substance
reasonably acceptable to CoBank, which grants to CoBank a first priority
perfected security interest in such real property.

22

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

                                  “Remediation” means any action necessary to
ensure compliance with the requirements of Environmental Law including (i) the
removal and disposal or containment (if containment is practical under the
circumstances and is permissible within Requirements of Environmental Laws),
investigation, or monitoring of any and all Hazardous Substances; (ii) the
taking of reasonably necessary precautions to protect against the release or
threatened release of Hazardous Substances at, on, in, about, under, within or
near the air, soil, surface water, groundwater or soil vapor at any property,
site or location; (iii) any action necessary to mitigate the usurpation of
wetlands, pinelands or other protected land or reclaim the same or to protect
and preserve wildlife species; (iv) any action necessary to meet the
requirements of any Permit required under Environmental Law, or (v) any other
action reasonably required to satisfy requirements of Environmental Law imposed
upon Borrower, or any of its Subsidiaries, or any of their respective property,
and/or any operation conducted thereon or in connection therewith.

           (13)           Organizational Documents.  Within thirty (30) days of
any such amendment, any material amendment to the articles or certificate of
incorporation, articles or certificate of organization, articles or certificate
of formation (as applicable), bylaws, partnership agreement or operating
agreement (as applicable) of any Loan Party or any Subsidiary of any Loan Party.

          (14)           Material Contracts.  Any material amendment,
supplement, waiver or other modification to any of the Material Contracts, or
any notice of default or of termination, cancellation or revocation (in each
case, prior to any scheduled date of termination) delivered thereunder.

          (15)           Erroneous Financial Information.  Immediately in the
event that any Loan Party or its accountants conclude or advise that any
previously issued financial statement, audit report or interim review should no
longer be relied upon or that disclosure should be made or action should be
taken to prevent future reliance.

23

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(16)     Other Information.Such other information regarding the condition,
financial or otherwise, or operations of any Loan Party or any Subsidiary of any
Loan Party or any guarantor of the Borrower’s obligations hereunder as CoBank
may, from time to time, request.

(I)              Financial Covenants. All of the following financial covenants
shall, except as expressly provided otherwise, be determined on a consolidated
basis and in accordance with GAAP consistently applied:

(1)   Total Leverage Ratio.     The Borrower shall maintain at all times,
measured and reported as of the last day of each fiscal quarter of the Borrower
(each, a “Quarterly Date”), and maintained through the next Quarterly Date, a
Total Leverage Ratio (as hereinafter defined in this Subsection 8(I)(1)) of not
more than the ratio set forth below opposite such period:


PERIOD


TOTAL LEVERAGE RATIO


THE DATE HEREOF TO MARCH 31, 2015


3.50:1.00


APRIL 1, 2015 THROUGH DECEMBER 31, 2015


3.25:1.00


JANUARY 1, 2016 TO DECEMBER 31, 2017


3.00:1.00


JANUARY 1, 2018 TO DECEMBER 31, 2019


2.75:1.00


JANUARY 1, 2020 AND THEREAFTER


2.50:1.00

“Total Leverage Ratio” means the ratio derived by dividing (i) Indebtedness (as
hereinafter defined in this Subsection 8(I)(1)) on the date of the calculation
by (ii) EBITDA (as hereinafter defined in this Subsection 8(I)(1)) for the then
most recently completed four fiscal quarters.

“Indebtedness” means the sum of (i) obligations for borrowed money, including
the principal amount of any outstanding Loans, (ii) obligations representing the
deferred purchase price of property or services other than accounts payable
arising in connection with the purchase of goods or services on terms customary
in the tradeand not outstanding more than 90 days unless contested in good
faith, (iii) obligations, whether or not assumed, secured by liens or a pledge
of or an encumbrance on the proceeds or production from property now or
hereafter owned or acquired, (iv) obligations which are evidenced by notes,
bonds, debentures, acceptances or other instruments,(v) net termination
obligations under Interest Rate Agreements not hedging the Borrower’s interest
rate under the Loans, calculated as of any date of calculation as if such
agreements or arrangements were terminated as of such date, (vi) that portion of
any obligation with respect to leases of real or personal property which is
required to be capitalized under GAAP or which is treated as operating leases
under regulations applicable to them but which otherwise would be required to be
capitalized under GAAP (each a “Capital Lease”), (vii) the net present value of
future extraordinary executive compensation, and (viii) obligations with respect
to principal under guarantees and other contingent obligations with respect to
the payment of money, whether or not due and payable.

24

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

“EBITDA” means the sum of (i) consolidated net income, or deficit, as the case
may be (after taxes and after eliminating any gain or loss on sale of assets or
other extraordinary gain or loss), plus (ii) the following items, to the extent
deducted in determining consolidated net income: (a) total interest expense
(including non-cash interest), (b) provision of income taxes or benefits, as the
case may be, (c) depreciation and amortization expenses, (d) unrealized losses
on financial derivatives recognized in accordance with SFAS No. 133, (e)
extraordinary executive compensation, minus (iii) the following items, to the
extent included in determining consolidated net income: (x) unrealized gains on
financial derivatives recognized in accordance with SFAS No. 133, (y) interest
income, dividends and patronage income, and (z) income from unconsolidated
subsidiaries, partnerships and joint ventures.  EBITDA shall be measured for the
then most recently completed four fiscal quarters, adjusted to give effect to
any acquisition, sale or other disposition, directly or through a subsidiary, of
any operation or business (or any portion thereof) during the period of
calculation as if such acquisition, sale or other disposition occurred on the
first day of such period of calculation.

 

                      (2)   Equity to Asset Ratio.     The Borrower shall
maintain at all times, measured and reported as of each Quarterly Date, and
maintained through the next Quarterly Date, an Equity to Assets Ratio (as
hereinafter defined in this Subsection 8(I)(2)) of not less than 40%.

 

“Equity to Asset Ratio” means the ratio derived by dividing  (i) the result of
(a) total assets minus  (b) total liabilities by  (ii) total assets, each as of
the date of calculation.

                    (3)   Debt Service Coverage Ratio.  The Borrower shall
maintain at all times, measured and reported as of each Quarterly Date, and
maintained through the next Quarterly Date, a Debt Service Coverage Ratio (as
hereinafter defined in this Subsection 8(I)(3)) of greater than 1.50:1.00.

“Debt Service Coverage Ratio” means the ratio derived by dividing (i) the result
of (a) EBITDA plus (b) cash interest, dividends and patronage income minus (c)
cash income taxes and dividends and distributions for the then most recently
completed four fiscal quarters by (ii) Debt Service.

“Debt Service” means the sum of: (a) all principal payments scheduled (as
opposed to mandatory repayments pursuant to Section 4 or any voluntary
prepayments) to be made on Indebtedness (or scheduled reductions in commitments
on lines of credit to the extent such reductions would cause the repayment of
principal amounts then outstanding under such lines) plus (b) cash interest
expense, each for the then most recently completed four fiscal quarters.

25

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(4)   Fixed Charge Coverage Ratio.  Beginning December 31, 2017, the Borrower
shall maintain at all times, measured and reported as of each Quarterly Date,
and maintained through the next Quarterly Date, a Fixed Charge Coverage Ratio
(as hereinafter defined in this Subsection 8(I)(4)) of not less than 1.00:1.00.

“Fixed Charge Coverage Ratio”  means the ratio derived by dividing  (i) EBITDA
by  (ii) Fixed Charges (as hereinafter defined in this Subsection 8(I)(4)), each
for the then most recently completed four fiscal quarters.

“Fixed Charges” means the sum of (a) scheduled principal payments made on
Indebtedness (or reductions in commitments on lines of credit to the extent such
reductions caused the repayment of principal amounts then outstanding under such
lines), (b) cash interest expense, (c) cash income taxes, (d) dividends paid,
and (e) capital expenditures, each for the then most recently completed four
fiscal quarters.

(5)   Maximum Capital Expenditures.  Capital expenditures of the Loan Parties,
measured and reported on a consolidated basis, shall not exceed $18,000,000 in
the aggregate during the period from the Amendment Date through December 31,
2016.

 

(J)             Capital.   Acquire equity in CoBank in such amounts and at such
times as CoBank may from time to time require in accordance with its Bylaws and
Capital Plan, except that the maximum amount of equity that the Borrower may be
required to purchase in connection with a Loan may not exceed the maximum amount
permitted by the Bylaws at the time the Note and Supplement relating to such
Loan is entered into or such Loan is renewed or refinanced by CoBank. The rights
and obligations of the parties with respect to such equity and any patronage or
other distributions made by CoBank shall be governed by CoBank’s Bylaws and
Capital Plan.

(K)           Taxes.   File or caused to be filed prior to delinquency all
federal, state and local tax returns that are required to be filed, and pay when
due all taxes as shown on such returns, any pay when due all other taxes,
assessments and governmental charges or levies upon it and its property, income,
profits and assets which are due and payable, except where the payment of such
tax, assessment, government charge or levy is being contested in good faith and
by appropriate proceedings and adequate reserves in compliance with GAAP have
been set aside on such Loan Party’s or such Subsidiary’s books therefor.

(L)            Use of Proceeds.  The funds to be borrowed under this Agreement
and each Supplement will be used only as contemplated hereby and thereby.  No
part of such funds will be used to purchase any “margin securities” or otherwise
in violation of the regulations of the Federal Reserve System.

Section 9.  Negative Covenants.  Unless otherwise agreed to in writing by
CoBank, while this Agreement is in effect the Borrower will not, will cause the
other Loan Parties not to, and will cause any Subsidiary of any Loan Party not
to:

(A)           Borrowings.  Create, incur, assume, or allow to exist, directly or
indirectly, any Indebtedness except for (i) Indebtedness to CoBank, (ii)
Indebtedness under purchase money security agreements and Capital Leases and
other unsecured Indebtedness, the aggregate principal amount of which shall not
exceed $100,000 at any one time, (iii) Indebtedness among the Loan Parties, (iv)
Indebtedness in respect of reimbursement obligations to officers, directors and
employees of any Loan Party or any Subsidiary of any Loan Party arising in the
ordinary course of business, and (v) Indebtedness of the Loan Parties existing
as of the date hereof and described on part (i) of Schedule 7(S). 

26

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(B)            Liens.   Create, incur, assume, or allow to exist any mortgage,
deed of trust, pledge, lien (including the lien of an attachment, judgment, or
execution), security interest, or other encumbrance of any kind upon any of its
property, real or personal.  The foregoing restrictions shall not apply to
(i) liens in favor of CoBank; (ii) liens for taxes, assessments, or governmental
charges that are not past due, unless the same are being contested in good faith
and by appropriate proceedings and then only if and to the extent reserves
required by GAAP have been set aside therefor; (iii) liens, pledges, and
deposits under workers’ compensation, unemployment insurance, social security
and similar Laws; (iv) liens, deposits, and pledges to secure the performance of
bids, tenders, contracts (other than contracts for the payment of money), and
like obligations arising in the ordinary course of its business; (v) liens
imposed by Law in favor of mechanics, materialmen, warehousemen, lessors and
like Persons that secure obligations that are not past due, unless the same are
being contested in good faith and by appropriate proceedings and then only if
and to the extent reserves required by GAAP have been set aside therefor; (vi)
liens constituting encumbrances in the nature of zoning restrictions, easements
and rights or restrictions of record on the use of real property of any Loan
Party or any Subsidiary of any Loan Party that, in the reasonable judgment of
CoBank, do not materially detract from the value of such real property or impair
the use thereof in such Loan Party’s or such Subsidiary’s business; (vii)
judgment liens, provided  enforcement thereof is effectively stayed and the
claims secured thereby are being contested in good faith by appropriate
proceedings and for which reserves have been established in accordance with
GAAP; (viii) purchase money security interests and Capital Leases securing
Indebtedness permitted under

Subsection 9(A)(ii) in an amount not to exceed the cost incurred to acquire or
lease such property, provided further that such security interests and leases do
not encumber any property other than the items purchased with the proceeds
thereof or leased thereby; (ix) liens securing guarantees in effect on or prior
to the date hereof and described on part (ii) of Schedule 7(S); (x) liens in
favor of Rural Telephone Finance Cooperative (“RTFC”), provided such liens only
encumber Hutchinson’s patronage capital in RTFC; and (xi) customary offset
rights arising in the ordinary course of business of brokers and depository
banks arising under applicable Law or the terms of a Loan Party’s deposit
agreement with such entity. 

(C)           Contingent Liabilities.  Assume, guarantee, become liable as a
surety, endorse, contingently agree to purchase, or otherwise be or become
liable, directly or indirectly (including, but not limited to, by means of a
maintenance agreement, an asset or stock purchase agreement, or any other
agreement designed to ensure any creditor against loss), for or on account of
the obligation of any Person or Persons, except (i) for indebtedness permitted
by this Agreement, (ii) pursuant to those Continuing Guaranties required by
Section 5, (iii) those certain guarantees existing as of the date hereof and
described on part (iii) of Schedule 7(S), (iv) for other Indebtedness the
aggregate principal amount of which shall not exceed $200,000 at any one time,
and (v) by the endorsement of negotiable instruments for deposit or collection
or similar transactions in the ordinary course of a Loan Party's or a Loan
Party’s Subsidiary’s business.

27

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(D)           Fundamental Changes.  (i) Unless, and only to the extent required
by Law, amend, modify or waive any provision of its articles or certificate of
incorporation, articles or certificate of organization, articles or certificate
of formation (as applicable), bylaws, partnership agreement or operating
agreement (as applicable), (ii)  merge or consolidate with any other Person or
acquire all or substantially all of the assets of any Person, provided  that,
upon 30 days prior written notice to CoBank of its intention to do so and
delivery to CoBank of any documents, instruments, financial statements and
opinions that CoBank may reasonably request, any Loan Party may (x) merge or
consolidate with or dissolve into the Borrower if the Borrower is the surviving
entity, or (y) merge or consolidate with or dissolve into any Loan Party other
than the Borrower, (iii) form, create or acquire any Subsidiary, or
(iv) commence operations under any other name (without providing CoBank 30 days’
prior written notice thereof), organization, or Person, including any joint
venture.

(E)            Transfer of Assets.  Sell (including pursuant to a sale and
leaseback transaction) transfer, lease as lessor (including pursuant to a lease
and leaseback transaction), enter into any contract for the sale, transfer or
lease of, or otherwise dispose of, any of its assets, except (i) bona fide sales
of inventory in the ordinary course of business, (ii) dispositions of obsolete
equipment not used or useful in the business of such Loan Party or such
Subsidiary in the ordinary course of business, (iii) sales of Investments
described in Subsection 9(F)(ii) through (vii) and (ix), and which are
marketable, for fair value, (iv) dispositions among Loan Parties, (v) the
personal property identified in that certain Mutual Termination Agreement, dated
as of even date herewith, by and among Walter S. Clay, Borrower, and Hutchinson
Telephone Company, (vi) distributions permitted by Subsection 9(I) and (vi)
other sales, transfers, leases or other dispositions of any of its assets not in
excess of $500,000 in the aggregate in each fiscal year.

(F)            Loans and Investments. Own or make any loan or advance to, own or
invest in, purchase or make any commitment to purchase any stock, bonds, notes,
or other securities of any Person (each, whether made directly or indirectly, an
“Investment”) other than (i) stock or other securities of, or guarantee, assume,
or otherwise become obligated or liable with respect to the obligations of, or
investments in CoBank or CoBank investment services or programs, (ii) 
marketable direct obligations issued or unconditionally guaranteed by the United
States government or issued by any agency thereof and backed by the full faith
and credit of the United States, in each case maturing within one year from the
date of acquisition thereof, (iii) commercial paper maturing no more than one
year from the date issued and, at the time of acquisition, having a rating of at
least A- from Standard & Poor’s Rating Service or at least A3 from Moody’s
Investors Service, Inc.; (iv) certificates of deposit or bankers’ acceptances
maturing within 1 year from the date of issuance thereof issued by, or overnight
reverse repurchase agreements from, any commercial bank organized under the Laws
of the United States of America or any state thereof or the District of Columbia
having combined capital and surplus of not less than $500,000,000; (v) time
deposits maturing no more than 30 days from the date of creation thereof with
commercial banks having membership in the Federal Deposit Insurance Corporation
in amounts at any one such institution not exceeding the lesser of $100,000 or
the maximum amount of insurance applicable to the aggregate amount of Borrower’s
deposits at such institution; (vi) Investments existing as of the date hereof
and set forth on Schedule 9(F) or Annex A to the Pledge and Security Agreement;
(vii) additional units in EN-TEL Communications, LLC (“Entel”) with a purchase
price not to exceed $2,100,000, (viii) Investments among Loan Parties; and (ix)
other Investments not to exceed $250,000 in the aggregate (based upon original
purchase price or principal amount).

28

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(G)           Change in Business. Engage in any business activity or operation
different from or unrelated to such Loan Party’s or such Subsidiary’s present
business activities and operations.

(H)           Disposition of Licenses.  Sell, assign, transfer or otherwise
dispose of, or attempt to dispose of, in any way, any License which may be
required by Law or which is material to the conduct of its business, the
disposition of which could reasonably be expected to have a Material Adverse
Effect.

(I)              Dividends and Other Distributions. Directly or indirectly
declare, order, pay, make or set apart any sum for any dividend or any other
distribution of assets or retire, redeem, purchase or otherwise acquire for
value any capital stock or other ownership interest except for any dividend or
any other distribution to any Loan Party and for any retirement, redemption,
purchase or other acquisition of the ownership interest of any Loan Party by any
Loan Party; provided, however, if no Potential Default or Event of Default then
exists or will result in the succeeding 12 months after such distribution or
stock repurchase, based in each case upon the budgets delivered to CoBank
pursuant to Subsection 8(H)(3) of this Agreement and reasonably acceptable to
CoBank, the Borrower may declare or pay lawful distributions or purchase or
acquire its capital stock (a) in an aggregate amount of up to $2,100,000 in any
fiscal year if the Borrower’s Total Leverage Ratio for the fiscal quarter in
which the dividend or distribution is made and each remaining succeeding fiscal
quarter of the fiscal year in which the dividend or distribution is made on a
pro forma basis equals or is greater than 2.50:1.00 and (b) in any amount in any
fiscal year if the Borrower’s Total Leverage Ratio for the fiscal quarter in
which the dividend or distribution is made and each remaining succeeding fiscal
quarter of the fiscal year in which the dividend or distribution is made on a
pro forma basis is less than 2.50:1.00.

(J)             Transactions with Affiliates.  Other than as set forth on
Schedule 9(J), directly or indirectly enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (as hereinafter defined in this
Subsection 9(J)) or with any director, officer or employee of any Loan Party or
any Affiliate of any Loan Party or any of its Subsidiaries, except (i)
transactions among the Loan Parties, (ii) transactions in the ordinary course of
and pursuant to the reasonable requirements of the business of such Loan Party
or such Subsidiary of any Loan Party and upon fair and reasonable terms which
are fully disclosed to CoBank and are no less favorable to such Loan Party or
such Subsidiary than would be obtained in a comparable arm’s length transaction
with a Person that is not an Affiliate, (iii) deferred extraordinary executive
compensation as set forth on Schedule 9(J) and (iv) payment of compensation to
directors, officers and employees in the ordinary course of business for
services actually rendered in their capacities as directors, officers and
employees, provided  such compensation is reasonable and comparable with
compensation paid by companies of like nature and similarly situated. 
Notwithstanding the foregoing, upon the election of CoBank, no payments may be
made with respect to any items set forth in clauses (iii)through (iv) of the
preceding sentence upon the occurrence and during the continuation of a
Potential Default or an Event of Default. 

29

 

--------------------------------------------------------------------------------

 
 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

“Affiliate” means any Person:  (i) directly or indirectly controlling,
controlled by, or under common control with, any Loan Party or any Subsidiary of
any Loan Party; (ii) directly or indirectly owning or holding 5% or more of any
equity interest in any Loan Party or any Subsidiary of any Loan Party; or (iii)
5% or more of whose voting stock or other equity interest is directly or
indirectly owned or held by any Loan Party or any Subsidiary of any Loan Party,
provided  that the beneficial, and not the legal, holder of title to any equity
interest in any Loan Party or any Subsidiary of any Loan Party shall be deemed
an Affiliate.  For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”) means the possession directly or indirectly of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise.

(K)           Management Fees.  Directly or indirectly pay any management,
consulting or other similar fees to any Person, except (i) any management,
consulting or other similar fees paid to any Loan Party and (ii) legal or
consulting fees paid to Persons that are not Affiliates of any Loan Party or any
Subsidiary of any Loan Party for services actually rendered and in amounts
typically paid by entities engaged in a Loan Party’s or a Subsidiary’s business.

(L)            Negative Pledge to Other Persons.  Grant a negative pledge upon
any of its property, real or personal, in favor of any other creditor of any
Loan Party or any Subsidiary of any Loan Party, except in connection with
Indebtedness under purchase money security agreements and Capital Leases
permitted under Subsection 9(A)(ii), provided  that such negative pledge only
relates to items purchased with the proceeds thereof or leased thereby.

(M)          Deposit Accounts. Open, acquire, or  own  any  Deposit  Account (as
such term is defined in the Loan Documents) or securities account without giving
10 days prior written notice of such account to CoBank, other than those
accounts described on the schedules to the Loan Documents.

(N)           Accounting.  Make any changes to any Loan Party or any Subsidiary
of any Loan Party’s method of accounting except as required by GAAP or by new
accounting pronouncements, or calculation of such Loan Party or such Subsidiary
of such Loan Party’s fiscal year.

Section 10.  Events of Default.  Each of the following shall constitute an
“Event of Default” under this Agreement.

(A)           Payment Default.  The Borrower should fail to make any payment to
CoBank when due hereunder, under any Note, any Supplement, any Interest Rate
Agreement provided by CoBank or any other Loan Document to which it is a party,
or should fail to make any investment in CoBank required to be made hereunder
when due. 

30

 

--------------------------------------------------------------------------------

 
 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(B)            Representations and Warranties.  Any opinion, certificate or like
document furnished to CoBank by or on behalf of any Loan Party or any Subsidiary
of any Loan Party, or any representation or warranty made herein, in any Note,
any Supplement or in any other Loan Document shall prove to have been false or
misleading in any material respect on or as of the date made or deemed made.

(C)           Certain Affirmative Covenants.  Any Loan Party or any Subsidiary
of any Loan Party should fail to perform or comply with any covenant set forth
in Section 8 (other than Subsection 8(D), Subsection 8(H)), Subsection 8(I) and
Subsection 8(L)) and such failure continues for 30 days after written notice
thereof shall have been delivered by CoBank to the Borrower.

(D)           Other Covenants and Agreements.  Any Loan Party or any Subsidiary
of any Loan Party should fail to perform or comply with Subsection 8(D),
Subsection 8(H), Subsection 8(I), Subsection 8(L) or any other covenant or
agreement contained in this Agreement or in any other Loan Document or should
use the proceeds of any Loan for an unauthorized purpose.

(E)            Cross-Default.  (i) The occurrence of a breach, default or event
of default under any other Loan Document, (ii) the failure, after any applicable
grace period, on the part of any Loan Party, any Subsidiary of any Loan Party or
any other Person that is a party to any other Loan Document to observe, keep or
perform any covenant or agreement contained in such other Loan Document, or
(iii) the failure, after any applicable grace period, on the part of any Loan
Party, any Subsidiary of any Loan Party or any other Person that is a party to
any other Loan Document to observe, keep or perform any covenant or agreement
contained in any agreement (other than the Loan Documents) between such Person
and CoBank or any affiliate of CoBank (including Farm Credit Leasing Services
Corporation), including any guaranty, loan agreement, lease, security agreement,
subordination agreement, mortgage, deed to secure debt, or deed of trust.

(F)            Other Indebtedness.  Any Loan Party, any Subsidiary of any Loan
Party or any other guarantor of the Borrower’s obligations hereunder should fail
to pay when due any Indebtedness, or any other event occurs which, under any
agreement or instrument relating to any Indebtedness, has the effect of
accelerating or permitting the acceleration of such Indebtedness, whether or not
such Indebtedness is actually accelerated or the right to accelerate is
conditioned on the giving of notice, the passage of time, or otherwise, or such
Person commences the exercise of any remedies against such Loan Party, such
Subsidiary of any Loan party or other guarantor of the Borrower’s obligations
hereunder or its respective properties, and the aggregate amount of all such
Indebtedness exceeds $250,000.

(G)           Judgments.  A judgment, decree, or order for the payment of money
in the aggregate amount of all such judgments, decrees or orders in excess of
$250,000 should be rendered against any Loan Party, any Subsidiary of any Loan
Party or any other guarantor of the Borrower’s obligations hereunder and either:
(i) enforcement proceedings should have been commenced; (ii) a lien prohibited
under Subsection 9(B) shall have been obtained; or (iii) such judgment, decree,
or order should continue unsatisfied and in effect for a period of 30
consecutive days without being vacated, discharged, satisfied, or stayed pending
appeal.

31

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(H)           Insolvency, Etc.  Any Loan Party, any Subsidiary of any Loan Party
or any other guarantor of the Borrower’s obligations hereunder should:  (i)
become insolvent or should generally not, or should be unable to, or should
admit in writing its inability to, pay its debts as they come due; or
(ii) suspend its business operations or a material part thereof or make an
assignment for the benefit of creditors; or (iii) apply for, consent to, or
acquiesce in the appointment of a trustee, receiver, or other custodian for it
or any of its property or, in the absence of such application, consent, or
acquiescence, a trustee, receiver, or other custodian is so appointed; or (iv)
commence or have commenced against it any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution, or liquidation
Law of any jurisdiction, which, in the case of a proceeding commenced against
any Loan Party, any Subsidiary of any Loan Party or any other guarantor of the
Borrower’s obligations hereunder, is not dismissed within 45 days.

(I)              Material Adverse Change.  Any event, change or condition not
referred to elsewhere in this Section 10 should occur which results in a
Material Adverse Effect.

(J)             Guarantees, Etc.  Any guarantee, suretyship, subordination
agreement, maintenance agreement, pledge agreement or other agreement furnished
in connection with the Borrower’s or any other Loan Party’s obligations
hereunder or under any other Loan Document shall, at any time, cease to be in
full force and effect, or shall be revoked or declared null and void, or the
validity or enforceability thereof shall be contested by the guarantor, pledgor,
surety or other maker thereof (individually or collectively, the “Surety”), or
the Surety shall deny any further liability or obligation thereunder, or shall
fail to perform its obligations thereunder, or any representation or warranty
set forth therein shall be breached, or the Surety shall breach or be in default
under the terms of any other agreement with CoBank (including any loan agreement
or security agreement), or a default set forth in Subsection 10(F) through
Subsection 10(I) shall occur with respect to the Surety or the Surety shall die,
be determined to be legally incompetent, or merger, consolidate or dissolve into
another Person (except as expressly permitted pursuant to the terms of this
Agreement).

(K)           Security.  Any pledge agreement, security agreement or other
agreement executed by any of the Loan Parties, any Subsidiary of any Loan Party,
any other guarantor of the Borrower’s obligations hereunder, or any other Surety
intended to create a valid and perfected lien, security interest or security
title in property as described herein or in a Supplement or any other Loan
Document shall for any reason (other than upon payment in full of the
obligations secured thereby) fail (i) to create a valid and perfected lien,
security interest, or security title (subject only to such exceptions as are
therein permitted) as contemplated herein or by the Supplement or any other Loan
Document, (ii) to secure thereunder the obligations purported to be secured
thereby, or (iii) to have the intended priority as contemplated by the Loan
Documents.

(L)            ERISA Pension Plans.  (i) Any Loan Party, any Subsidiary of any
Loan Party, any other guarantor of the Borrower’s obligations hereunder, or any
other Surety fails to make full payment when due of all amounts which, under the
provisions of any Benefit Plan or applicable Law, are required to be paid, and
such failure results in or could reasonably be expected to have a Material
Adverse Effect; (ii) an accumulated funding deficiency occurs or exists whether
or not waived, with respect to any Benefit Plan; or (iii) any Benefit Plan
employee hereunder loses or could reasonably be expect to lose its status as a
qualified plan under the Internal Revenue Code, and such loss results in or
could reasonably be expected to have a Material Adverse Effect.

32

--------------------------------------------------------------------------------

 
 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(M)          Licenses and Permits. (i) The loss, suspension or revocation of, or
failure to renew, any License now held or hereafter acquired by any Loan Party,
any Subsidiary of any Loan Party, or any other guarantor of the Borrower’s
obligations hereunder, if such loss, suspension, revocation or failure to renew
could reasonably be expected to have a Material Adverse Effect or (ii) any
regulatory or Governmental Authority replaces the management of any Loan Party,
any Subsidiary of any Loan Party, or any other guarantor of the Borrower’s
obligations hereunder or assumes control over any Loan Party, any Subsidiary of
any Loan Party, or any other guarantor of the Borrower’s obligations hereunder.

(N)           Material Contracts.  Any Loan Party or any Subsidiary of any Loan
Party should breach or be in default under a Material Contract in any material
respect.

(O)           Change in Control or Management.  (a) During any period of up to
24 consecutive months, commencing after the date of this Agreement, a majority
of the board of directors of the Borrower shall cease to consist of either
Continuing Directors or individuals whose initial nomination for, or assumption
of office as, a member of that board or equivalent governing body occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group; (b) the
occurrence of any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all or substantially all of the assets of
the Borrower; (c) the occurrence of any consolidation or merger of the Borrower
in which the Borrower is not the continuing or surviving corporation or pursuant
to which common shares of the Borrower will be converted into cash, securities
or other property, or (d) other than pursuant to a transaction permitted by this
Agreement, the Borrower shall cease to control, hold or own, directly or
indirectly, the voting power or beneficial ownership (within the meaning of Rule
13d-3 of the SEC under the Securities Exchange Act of 1934) of all Voting
Interests of any of the other Loan Parties (or other securities convertible into
such Voting Interests).  “Continuing Directors” means the directors of the
Borrower on the Amendment Date and each other director if, in each case, such
other director’s nomination for election to the board of directors of the
Borrower is recommended by at least a majority of the then Continuing
Directors.  “Voting Interests” means shares of capital stock issued by a
corporation, or equivalent equity interests in any other Person, the holders of
which are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency.

Section 11.  Remedies.  Upon the occurrence and during the continuance of an
Event of Default or any Potential Default, CoBank shall have no obligation to
continue to extend credit to the Borrower under any Note or any Supplement or
any other Loan Document and may discontinue doing so at any time without prior
notice.  Upon the occurrence of an Event of Default under Subsection 10(H), the
entire unpaid principal balance of the Loans, all accrued interest thereon, and
all other amounts payable under this Agreement, all Notes, all Supplements and
all other Loan Documents and all other agreements between CoBank and the
Borrower shall become immediately due and payable without protest, presentment,
demand or further notice of any kind, all of which are hereby expressly waived
by the Borrower.  In addition, upon the occurrence and during the continuance of
any Event of Default, CoBank may:

33

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

(A)           Termination and Acceleration.  Terminate any commitment and
declare the entire unpaid principal balance of the Loans, all accrued interest
thereon, and all other amounts payable under this Agreement, all Notes and
Supplements, and the other Loan Documents to be immediately due and payable. 
Upon such a declaration, the unpaid principal balance of the Loans and all such
other amounts shall become immediately due and payable, without protest,
presentment, demand, or further notice of any kind, all of which are hereby
expressly waived by the Borrower.

(B)            Enforcement.   Proceed to protect, exercise, and enforce such
rights and remedies as may be provided by this Agreement, any other Loan
Document or under applicable Laws.  Each and every one of such rights and
remedies shall be cumulative and may be exercised from time to time, and no
failure on the part of CoBank to exercise, and no delay in exercising, any right
or remedy shall operate as a waiver thereof, and no single or partial exercise
of any right or remedy shall preclude any other or future exercise thereof, or
the exercise of any other right.  Without limiting the foregoing, CoBank may
hold and/or set off and apply against the Borrower’s obligations to CoBank the
proceeds of any equity in CoBank, any cash collateral held by CoBank, or any
balances held by CoBank for the Borrower’s account (whether or not such balances
are then due).

(C)           Application of Funds.  Apply all payments received by it to the
Borrower’s obligations to CoBank in such order and manner as CoBank may elect in
its sole discretion; provided  that any payments received from any guarantor or
other Surety or from any disposition of any collateral provided by such
guarantor or such other Surety shall only be applied against obligations
guaranteed or secured by such guarantor or other Surety.  For the avoidance of
doubt, no payment received from any guarantor or other Surety or from any
disposition of any collateral provided by such guarantor or such other Surety
shall be applied to any obligations that comprise Excluded Swap Obligations of
such guarantor or such other Surety.

(D)           Default Rate of Interest.  In addition to the rights and remedies
set forth above and notwithstanding any Note or Supplement, upon the occurrence
and during the continuance of an Event of Default, at CoBank’s option in each
instance, the unpaid balances of the Loans shall bear interest from the date of
the Event of Default or such other later date as CoBank shall elect at 2.00% per
annum in excess of the rate(s) of interest that would otherwise be in effect on
the Loans under the terms of the Notes and Supplements (provided  that, if the
Borrower fails to make any payment to CoBank when due (including any purchase of
equity of CoBank when required), then at CoBank’s option in such instance, such
obligation or payment shall bear interest from the date due to the date paid at
the CoBank Base Rate plus the highest Applicable Margin (as defined in the
Supplements evidencing the Loans), plus 2.00%).  All interest provided for
herein shall be payable on demand and shall be calculated from the date any such
payment was due to the date paid on the basis of a year consisting of 360 days. 
“CoBank Base Rate”  shall mean the rate of interest established by CoBank from
time to time as its CoBank Base Rate, which rate is intended by CoBank to be a
reference rate and not its lowest rate.

34

 

--------------------------------------------------------------------------------

 
 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

Section 12.  Complete Agreement; Amendments. This Agreement, the Notes, the
Supplements and the other Loan Documents are intended by the parties to be a
complete and final expression of their agreement.  No amendment, modification,
or waiver of any provision of this Agreement or the other Loan Documents, and no
consent to any departure by any Loan Party or any Subsidiary of any Loan Party
or any other party (other than CoBank) herefrom or therefrom, shall be effective
unless approved by CoBank and contained in a writing signed by or on behalf of
CoBank, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.  In the event this
Agreement is amended or restated, each such amendment or restatement shall be
applicable to all Notes and all Supplements hereto.  Each Note and each
Supplement shall be deemed to incorporate all of the terms and conditions of
this Agreement as if fully set forth therein. Without limiting the foregoing,
any capitalized term utilized in any Note or any Supplement (or in any amendment
to this Agreement or any Note or any Supplement) and not otherwise defined in
the Note or the Supplement (or amendment) shall have the meaning set forth
herein.

Section 13.  Other Types of Credit.  From time to time, CoBank may issue letters
of credit or extend other types of credit to or for the account of the
Borrower.  In the event the parties desire to do so under the terms of this
Agreement, such extensions of credit may be set forth in a Note or a Supplement
and this Agreement shall be applicable thereto.

Section 14.  Applicable Law.  Without giving effect to the principles of
conflict of laws and except to the extent governed by federal law, the Laws of
the State of Colorado, without reference to choice of law doctrine, shall govern
this Agreement, each Note and Supplement and any other Loan Document for which
Colorado is specified as the applicable law, and all disputes and matters
between the parties to this Agreement, including all disputes and matters
whatsoever arising under, in connection with or incident to the lending and/or
leasing or other business relationship between the parties, and the rights and
obligations of the parties to this Agreement or any other Loan Document by and
between the parties for which Colorado is specified as the applicable law.

Section 15.  Notices.  All notices hereunder or under any Note or any Supplement
shall be in writing and shall be deemed to be duly given upon delivery if
personally delivered or sent by facsimile transmission (electronic confirmation
received), or three days after mailing if sent by express, certified or
registered mail, to the parties at the following addresses (or such other
address for a party as shall be specified by like notice):

35

 

--------------------------------------------------------------------------------

 
 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

If to CoBank, as follows:

 

CoBank, ACB

5500 S. Quebec Street

Greenwood Village, Colorado 80111

Attn: Communications Banking Group

Fax No.: 303-224-2718

If to the Borrower (or any other Loan Party), as follows:

 

If to the Borrower, as follows:

 

New Ulm Telecom, Inc.

400 Second Street North

P.O. Box 697

New Ulm, Minnesota 56073-0697

Attn: Manager

Fax No.: 507-354-1982

 

 

with a copy to:

 

Lindquist & Vennum PLLP

4200 IDS Center

80 South Eighth Street

Minneapolis, Minnesota 55402

Attn: Thomas Lovett, IV

Fax No.: 612-371-3207

 

           

Section 16.  Costs, Expenses and Taxes.  To the extent allowed by Law, the
Borrower agrees to pay all reasonable out-of-pocket costs and expenses
(including the fees and expenses of counsel retained or employed by CoBank)
incurred by CoBank in connection with the origination, negotiation,
documentation, administration, amendment, waiver, extension, collection, and
enforcement of this Agreement and the other Loan Documents, including all costs
and expenses incurred in obtaining, perfecting, maintaining, determining the
priority of, releasing and inspecting any security for the Borrower’s or any
other Loan Party’s obligations to CoBank, and any stamp, intangible, transfer,
or like tax payable in connection with this Agreement or any other Loan Document
or the recording hereof or thereof.

Section 17.  Indemnities.  The Borrower agrees to, and agrees to cause each Loan
Party to, indemnify, pay, and hold CoBank,  its affiliates and the respective
officers, directors, employees, agents, and attorneys of CoBank and its
affiliates (the “Indemnitees”) harmless from and against any and all
liabilities, obligations, losses (including reasonable fees of attorneys and
consultants), damages, penalties, actions, judgments, suits and claims of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Indemnitee as a result of CoBank being a party to this Agreement or
otherwise in connection with this Agreement, any of the other Loan Documents or
any of the transactions contemplated hereby or thereby or the occurrence of any
violation of Environmental Laws in connection with any property owned or leased
by any Loan Party or any Subsidiary of any Loan Party; provided, that the Loan
Parties shall have no obligation to an Indemnitee hereunder with respect to
liabilities arising from the gross negligence or willful misconduct of that
Indemnitee, in each such case as determined by a final non appealable judgment
of a court of competent jurisdiction.  The foregoing indemnity is in no way
conditioned upon fault on the part of any Loan Party or on any other event,
occurrence, matter or circumstance, except as specifically set forth above in
this section.

36

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 



Section 18.Effectiveness and Severability.  This Agreement shall continue in
effect until:  (A) all indebtedness and obligations of the Borrower under this
Agreement, all Notes, all Supplements and all other Loan Documents shall have
been paid or satisfied; (B) CoBank has no commitment to extend credit to or for
the account of the Borrower under any Note or any Supplement; and (C) either
party sends written notice to the other terminating this Agreement.  Any
provision of this Agreement or any other Loan Document which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof.

Section 19.  Regulatory Approvals.  Upon any action by CoBank to commence the
exercise of remedies hereunder, or under the Note, the Supplements or other Loan
Documents, the Borrower hereby undertakes and agrees on behalf of itself, the
other Loan Parties, and the Subsidiaries of any Loan Party to cooperate and join
with CoBank and cause the Loan Party and the Subsidiaries of any Loan Party to
cooperate and join with CoBank in any application to any Governmental Authority
with respect thereto and to provide such assistance in connection therewith as
CoBank may request, including the preparation of, consenting to or joining in of
filings and appearances of officers and employees of the Borrower, the Loan
Parties, or the Subsidiaries of any Loan Party before such Governmental
Authority, in each case in support of any such application made by CoBank, and
none of the Borrower, the other Loan Parties, or the Subsidiaries of any Loan
Party shall directly or indirectly, oppose any such action by CoBank before any
such Governmental Authority.  The obligation of the Borrower to make all
payments required to be made under this Agreement, any Notes, any Supplements
and the other Loan Documents shall be absolute and unconditional and independent
of any action by the PUC or the FCC with respect to rates and/or disallowance of
debt.

Section 20.  Successors and Assigns.  This Agreement, each Note, each
Supplement, and the other Loan Documents shall be binding upon and inure to the
benefit of the Borrower and CoBank and their respective successors and assigns,
except that the Borrower may not assign or transfer its rights or obligations
under this Agreement, any Note, any Supplement or any other Loan Document
without the prior written consent of CoBank.

Section 21.Consent to Jurisdiction.  To the maximum extent permitted by Law, the
Borrower agrees that any legal action or proceeding with respect to this
Agreement or any of the other Loan Documents may be brought in the courts of the
United States of America for the District of Colorado, all as CoBank may elect. 
By execution of this Agreement, the Borrower hereby irrevocably submits to each
such jurisdiction, expressly waiving any objection it may have to the laying of
venue by reason of its present or future domicile.  Nothing contained herein
shall affect the right of CoBank to commence legal proceedings or otherwise
proceed against the Borrower in any other jurisdiction or to serve process in
any manner permitted or required by Law.

 

37

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

Section 22.  Waiver of Jury Trial.  THE BORROWER AND COBANK HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT, ANY NOTE, ANY SUPPLEMENT, ANY OTHER LOAN
DOCUMENT, OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT AND THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  THE BORROWER AND COBANK ACKNOWLEDGE
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND
THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. 
THE BORROWER AND COBANK FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THE LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS.  IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.  THE BORROWER AND
COBANK ALSO WAIVE ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT
FOR THIS WAIVER, BE REQUIRED OF COBANK.

Section 23.  Counterparts.   This Agreement, each Note, each Supplement and any
other Loan Document may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original and shall be binding upon all parties and
their respective permitted successors and assigns, and all of which taken
together shall constitute one and the same agreement.

Section 24.  Participations, Etc. From time to time, CoBank may sell to one or
more banks, financial institutions or other lenders a participation in one or
more of the loans or other extensions of credit made pursuant to this Agreement.
However, no such participation shall relieve CoBank of any commitment made to
the Borrower hereunder.  In connection with the foregoing, CoBank may disclose
information concerning the Borrower and its subsidiaries, if any, to any
participant or prospective participant, provided that such participant or
prospective participant agrees to keep such information confidential.  Patronage
distributions in the event of a sale of a participation interest shall be
governed by CoBank’s Bylaws and Capital Plan (as each may be amended from time
to time).  A sale of a participation interest may include certain voting rights
of the participants regarding the loans hereunder (including without limitation
the

 

38

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

administration, servicing and enforcement thereof).  CoBank agrees to give
written notification to the Borrower of any sale of a participation interest. 
CoBank reserves the right to sell, assign and/or participate the loans or other
extensions of credit made pursuant to this Agreement on a non-patronage basis.

Section 25.  Rules of Construction. The following rules of construction shall be
applicable for all purposes of this Agreement and all amendments and supplements
hereto except as otherwise expressly provided or unless the context otherwise
requires: (A) the terms used herein shall, unless the context otherwise
requires, include the plural as well as the singular, and vice versa; (B) terms
importing any gender shall include the other gender; (C) all references in this
Agreement to designated sections, paragraphs, other subdivisions, schedules,
exhibits and other attachments are to the designated sections, paragraphs,
subdivisions, schedules, exhibits and attachments of this Agreement, unless
otherwise specifically provided; (D) the terms “hereof,” “herein,” “hereto,”
“hereunder” and the like mean and refer to this Agreement as a whole and not
merely to the specific section, article, paragraph or clause in which the
respective term appears; (E) the term “Person” includes natural persons,
corporations, limited liability companies, limited partnerships, limited
liability partnerships, general partnerships, joint stock com­panies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
governments and agencies and political subdivisions thereof and their respective
permitted successors and assigns (or in the case of a governmental Person, the
successor functional equivalent of such Person); (F) the term “writing” shall
include printing, typing, lithography and other means of reproducing words in a
tangible visible form; (G) references to agreements and other contractual
instruments shall be deemed to include subsequent amendments, assignments,
extensions, renewals, and other modifications thereto, but only to the extent
such amendments, assignments, extensions, renewals and other modifications are
not prohibited by the terms of this Agreement or any other Loan Document; (H)
all references to statutes and related regulations shall include any amendments
of same and any successor statutes and regulations; and (I) the terms
“including,” “includes” and “include” shall be deemed to be followed by the
words “without limitation”

Section 26.     Accounting Changes.  In the event of an Accounting Change (as
defined below) that results in a change in any calculations required by
Subsection 8(I) of this Agreement that would not have resulted had such
Accounting Change not occurred, the parties hereto agree to enter into
negotiations in good faith in order to amend such provisions so as to equitably
reflect such Accounting Change such that the criteria for evaluating compliance
with such covenants shall be the same after such Accounting Change as if such
Accounting Change had not been made; provided, however, that no change in GAAP
that would affect a calculation that measures compliance with Subsections 8(I),
9(A)  and 9(D)  of this Agreement shall be given effect until such provisions
are amended to reflect such change in GAAP. 

“Accounting Change” means any change in accounting principles that is required
or permitted hereafter by the rules, regulations, pronouncements and opinions of
the Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or successors thereto) and such change is adopted by any
Loan Party and its respective Subsidiaries with the agreement of its
accountants. 

 

39

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

Section 27.   Effect of Amendment; No Novation. The amendment and restatement of
the Prior Agreements pursuant to this Agreement shall be effective as of the
Amendment Date (as defined in that certain Second Supplement to the Master Loan
Agreement, dated as of even date herewith, between the Borrower and CoBank). 
All obligations and rights of the Borrower and CoBank arising out of or relating
to the period commencing on the Amendment Date shall be governed by the terms
and provisions of this Agreement; the obligations of and rights of the Borrower
and CoBank arising out of or relating to the period prior to the Amendment Date
shall continue to be governed by the Prior Agreements without giving effect to
the amendment and restatements provided for herein.  This Agreement shall not
constitute a novation or termination of Borrower’s obligations under the Prior
Agreements or any Supplement or any Note or any other Loan Document executed or
delivered in connection therewith, but shall constitute effective on the date
hereof an amendment and restatement of the obligations and covenants of Borrower
under such Loan Documents (and Borrower hereby reaffirms all such obligations
and covenants, as hereby amended).

Section 28.     ECP; Keepwell.    

(A)           Each Loan Party hereby represents and warrants as of the date
hereof and at any time as the Borrower may enter into any Interest Rate
Agreement that such Loan Party is a Qualified ECP Guarantor (as defined in this
Subsection 28(A)).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation (as defined
in this Subsection 28(A)), each Loan Party (a) that has total assets exceeding
$10,000,000 at the time of such Swap Obligation or any guaranty of or any
granting of a security interest to secure obligations under such Swap Obligation
becomes effective or (b) that otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act (as
defined in this Subsection 28(A)).

(B)            Each Loan Party constituting a Qualified ECP Guarantor hereby
jointly and severally and absolutely and irrevocably undertakes to provide and
guarantees such funds or other support to each other Loan Party as may be needed
by such Loan Party from time to time to honor all of its obligations under any
Loan Document including obligations with respect to Swap Obligations that would,
in the absence of the agreement in this Subsection 28(B), otherwise constitute
Excluded Swap Obligations (as defined in this Subsection 28(B)) otherwise
constitute Excluded Swap Obligations as to such other Loan Party (but in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Subsection 28(B) or
otherwise under this Agreement or any other Loan Document, as it relates to such
other Loan Parties, voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
guarantees,

40

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

obligations and undertakings of the Loan Parties constituting Qualified ECP
Guarantors under this Subsection 28(B) shall remain in full force and effect
until all obligations under any Loan Document have been indefeasibly paid and
performed in full and all Commitments have expired or been terminated.  The Loan
Parties intend that this Section 30 constitute, and this Subsection 28(B) shall
be deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each other Loan Party for all
purposes of the Commodity Exchange Act.

“Excluded Swap Obligation” means, with respect to any Loan Party providing a
guaranty of or granting a security interest to secure any Swap Obligation of
another Loan Party, any Swap Obligation if, and to the extent that, all or a
portion of the guaranty of such Loan Party of, or the grant by such Loan Party
of a security interest to secure, such Swap Obligation (or any guaranty thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to any “keepwell,
support or other agreements” for the benefit of such Loan Party) at the time the
guaranty of or grant of such security interest by such Loan Party becomes
effective with respect to such related Swap Obligation.  For the avoidance of
doubt, if a Swap Obligation arises under a master agreement governing more than
one swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guaranty or grant of security
interest is or becomes illegal.

(C)           The Loan Parties hereby agree that they will not, and will not
permit their respective Subsidiaries to, engage in, guaranty or grant a security
interest to secure any Swap Obligation if at such time such Loan Party or
Subsidiary of a Loan Party does not constitute an “eligible contract
participant” as defined in the Commodity Exchange Act.

(D)           The parties hereto agree that any Excluded Swap Obligations of any
Loan Party or other Surety shall be excluded from the secured or guaranteed
obligations owing to CoBank by such Loan Party or other Surety.

(E)            The parties hereto agree that any payments received from any Loan
Party or other Surety or from any disposition of any collateral provided by such
Loan Party or such other Surety shall not be applied to any obligations that
comprise Excluded Swap Obligations of such Loan Party or Surety.

Section 29.USA Patriot Act Notice.  CoBank hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of Loan Parties and other information
that will allow CoBank to identify the Loan Parties in accordance with the USA
Patriot Act.  The Borrower shall, promptly following a request by CoBank,
provide all documentation and other information that CoBank requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

                                    [Signatures follow on next page.]

41

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

IN WITNESS WHEREOF, the Borrower has caused this Agreement to be executed and
delivered, and CoBank has caused this Agreement to be executed and delivered,
each by its respective duly authorized officer as of the date first shown above.

 

NEW ULM TELECOM, INC.

 

 

By: /s/ Curtis Kawlewski                   

      Curtis Kawlewski

      Chief Financial Officer

 

 

 

 

 

 

 

[Signatures continue on next page.]

 

42

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

 

[Signatures continued from previous page.]

 

 

 

 

COBANK, ACB

 

 

By: /s/  Lennie Blakeslee                    

      Lennie Blakeslee

      Vice President

 

 

43

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

Schedule 7(J)



to

Master Loan Agreement

MLA No. RX0583

ENVIRONMENTAL COMPLIANCE

 

 

 

 

 

 

 

44

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

Schedule 7(Q)

to

Master Loan Agreement

MLA No. RX0583

 

SUBSIDIARIES

 

 

 

Issuer

 

 

 

Holder

Number of Shares or

Voting

Securities Owned

 

Percentage of Total Outstanding Shares or

Voting Securities Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

Schedule 7(S)

to

Master Loan Agreement

MLA No. RX0583

INDEBTEDNESS, LIENS AND CONTINGENT LIABILITIES

 

 

 

 

46

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

Schedule 9(F)

to

Master Loan Agreement

MLA No. RX0583

 

EXISTING INVESTMENTS

 

 

 

47

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

Schedule 9(J)

to

Master Loan Agreement

MLA No. RX0583

 

TRANSACTIONS WITH AFFILIATES

 

 

 

Affiliate Name and Nature of Transaction                                     
Dollar Amount

 

 48

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

EXHIBIT A

FORM OF COMPLIANCE CERTIFICATE

MLA No. RX0583

 

THIS COMPLIANCE CERTIFICATE is given by __________________ and _______________,
the [president/chief executive officer and chief financial officer],
respectively, of New Ulm Telecom, Inc. (the “Borrower”) pursuant to Subsection
8(H)(9) of that certain Amended and Restated Master Loan Agreement, dated as of
December __, 2014 (as such agreement may hereafter be amended, modified or
supplemented, the “MLA”), between the Borrower and CoBank, ACB (“CoBank”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the MLA.

We hereby certify as follows:

1.      We are the [president/chief executive officer or chief financial
officer] of the Borrower, and as such possess the knowledge and authority to
certify to the matters set forth in this Compliance Certificate, and hereby
certify that the matters set forth below are true and accurate to the best of
our present knowledge, information and belief after due inquiry;

2.      Attached hereto as Annex A are the [audited/unaudited]
[annual/quarterly] consolidated [and consolidating] financial statements of the
Borrower, for the fiscal [year/quarter]  ended ______________, as required by
[Subsection 8(H)(1)/Subsection 8(H)(2)] of the MLA.  Such financial statements
were prepared in accordance with GAAP consistently applied (except, with respect
to quarterly financial statements, for the omission of footnotes and for the
effect of normal year-end audit adjustments, or as otherwise expressly provided
in the MLA), fairly present the condition of the Borrower in all material
respects during the periods covered thereby and as of the dates thereof, and are
in a format that demonstrates any accounting or formatting changes that may be
required by various jurisdictions in which the businesses of the Borrower are
conducted (to the extent not inconsistent with GAAP);

3.      As of the date of such financial statements, the Borrower is in
compliance with the covenants set forth in Subsection 8(I) of the MLA.  Attached
hereto as Annex B are calculations which demonstrate the compliance by the
Borrower with such covenants.  Based on the calculation of the [Total Leverage
Ratio] set forth in Annex B, on the [insert Adjustment Date], the applicable
margin shall [be increased to [____][be decreased to [_____]][remain
unchanged]];

4.      The representations and warranties contained in Section 7 of the MLA and
in the other Loan Documents are true and correct in all material aspects of the
date of this Certificate, except as disclosed on Annex C hereto;

5.      We have reviewed the activities of the Loan Parties, and consulted with
appropriate representatives of the Loan Parties and all other parties to the
Loan Documents during the fiscal [year/quarter]  ended ______________, and
reviewed the MLA and the other Loan Documents.  As of the date of this
Compliance Certificate, there is no condition, event or act which constitutes a
Potential Default or an Event of Default under the MLA, except as disclosed on
Annex D  hereto; and

 

49

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

6.      [Attached as Annex E hereto is a list of all real property purchased or
leased by any Loan Party [not previously disclosed to CoBank in writing][since
the date of the last Compliance Certificate submitted pursuant to the MLA],
including a summary statement of the use, estimated value and legal description
of each such property; and

7.      Attached as Annex F hereto is a list of all deposit and security
accounts acquired or established by any Loan Party since the [not previously
disclosed to CoBank in writing][date of the last Compliance Certificate
submitted pursuant to the MLA], including the name and address of the account
provider, account number, type of account, estimated average daily balance and
description and estimated market value of items in account (if an investment
account), for each such accounts.]

8.      [Attached hereto as Annex E [is a][are] supplement[s] to Annex[es]
[A(Pledged Equity Interests)/D(Copyrights, Copyright Licenses and
Applications)/E(Patents, Patent Licenses, and Applications)/F(Trademarks,
Trademark Licenses and Applications)/G(Domain Names and Domain Name
Licenses)/H(Deposit and Securities Accounts)/I(Commercial Tort Claims)/J(Owned
and Leased Real Property)] of the Pledge and Security Agreement.]

IN WITNESS WHEREOF, we have executed this Compliance Certificate as of
_____________, _____.

                                                                         

__________________________________________

[president/chief executive officer]

__________________________________

 

__________________________________________

[chief financial officer]

__________________________________

 

 

50

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

ANNEX A

Annual (audited) or Quarterly (unaudited)

Financial Statements

 

51

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

ANNEX B

Financial Covenant Compliance Worksheet

 

52

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

COVENANT 8(I)(1) 

Total Leverage Ratio

As of the fiscal quarter ended __________, ____________.

 

 (A)      Indebtedness  (calculated as of the date of
calculation)                                                       
                                                          

            the sum of (i) obligations for borrowed money, including the
principal amount of any outstanding Loans, (ii) obligations representing the
deferred purchase price of property or services other than accounts payable
arising in connection with the purchase of goods or services on terms customary
in the trade and not outstanding more than 90 days unless contested in good
faith, (iii) obligations, whether or not assumed, secured by liens or a pledge
of or an encumbrance on the proceeds or production from property now or
hereafter owned or acquired, (iv) obligations which are evidenced by notes,
bonds, debentures, acceptances or other instruments, (v) net termination
obligations under Interest Rate Agreements not hedging Borrower’s interest rate
under the Loans, calculated as of any date of calculation as if such agreements
or arrangements were terminated as of such date, (vi) that portion of any
obligation with respect to leases of real or personal property which is required
to be capitalized under GAAP or which is treated as operating leases under
regulations applicable to them but which otherwise would be required to be
capitalized under GAAP, (vii) the net present value of future extraordinary
executive compensation, and (viii) obligations with respect to principal under
guarantees and other contingent obligations with respect to the payment of
money, whether or not due and payable.            $_____________

 

(B)       EBITDA (Calculated for the then most recently

            completed four fiscal quarters1

 

1.         the sum of

--------------------------------------------------------------------------------

1: EBITDA shall be adjusted to give effect to any acquisition, sale or other
disposition, directly or through a subsidiary, of any operation or business or
any portion thereof during the period of calculation as if such acdquisition,
sale or other disposition occurred on the first day of such period of
calculation.

 

53

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

            (i) consolidated net income or
deficit2                                                                                          
 $_____________

            (ii) total interest expense (including non-cash
interest)                                                                     $_____________

            (iii) provision of income taxes or benefits
                                                                                      
$_____________

            (iv) depreciation
expenses                                                                                                             
$_____________

            (v) amortization
expenses                                                                                                             
 $_____________

            (vi) unrealized losses on financial derivatives recognized in
accordance with SFAS No. 133             $_____________


(vii) extraordinary executive
compensation                                                                                      
$_____________

Result of (i) plus  (ii), (iii), (iv), (v), (vi) and
(vii)                                                                                          
 $_____________

2.         the sum of

            (i) unrealized gains on financial derivatives recognized in
accordance with SFAS No. 133                 $_____________

            (ii) interest income, dividends and patronage
income                                                                         $_____________

            (iii) income from unconsolidated subsidiaries, partnerships and
joint ventures                                     $_____________

 

Result of (i) plus  (ii) and
(iii)                                                                                                                       
$_____________

3.         Result of 1 – 2 =
EBITDA                                                                                                           
  $_____________

             

Indebtedness to EBITDA = (A) ÷
(B)(3)                                                           =        
:1.00          

Compliance:                Yes                  No

 

 

--------------------------------------------------------------------------------

2: After taxes and after eliminating any gain or loss on sale of assets or other
extraordinary gain or loss.

 

54

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

COVENANT 8(I)(2) 

Equity to Asset Ratio

As of the fiscal quarter ended ______________, __________.

(Calculated for the then most recently completed four quarters)

(A)       Equity

 

            1.         Total
assets                                                                                   
$_____________

 

            2.         Total
liabilities                                                                              
$_____________

 

            Result of 1 minus 
2:                                                                                 
$_____________

 

Equity to Assets Ratio  =  ((A)(1) – (A)(2)) ÷
(A)(1)                                          >                             

 

Minimum Equity to Assets
Ratio                                                                              
40%

 

Compliance:                Yes                  No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

55

 

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

 

COVENANT 8(I)(3) 

Debt Service Coverage Ratio

As of the fiscal quarter ended ______________, __________.

(Calculated for the then most recently completed four fiscal quarters)

 

(A)      The result of:

            1.         EBITDA
plus                                                                              $
____________

            2.         Cash interest, dividends and patronage income
minus                   $
____________                                                                                           

            3.         Cash income
taxes                                                                      $
____________                                                                                           

            Result of 1 plus  2 minus 
3:                                                                     $
____________                                                                                           

(B)       The sum of:

            1.         Scheduled principal payments required to be made on
Indebtedness (or scheduled reductions in commitments on lines of credit to the
extent such reductions would cause the repayment of principal amounts then
outstanding under such lines) plus  
                                               $____                  

            2.         Cash interest
expense                                                                   $_____________                        
               

Sum of 1 and
2:                                                                     
                  $_____________                                    
                                       

 

 

Debt Service Coverage Ratio = (A) ÷
(B)                                                          =        
:1.00          

Minimum Debt Service Coverage
Ratio                                                                  
1.50:1.00

 

Compliance:                Yes                  No

 

56

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

COVENANT 8(I)(4) 

Fixed Charge Coverage Ratio

As of the fiscal quarter ended ______________, __________.

(Calculated for the then most recently completed four fiscal quarters

beginning December 31, 2017)

 

(A)       EBITDA
                                                                                                 
$ _____________

 

(B)       Fixed Charges

 

            1. scheduled principal payments made on indebtedness (or reductions
in commitments on lines of credit to the extent such reductions caused the
repayment of principal amounts then outstanding under such lines)         $
_____________

 

            2. cash interest
expense                                                                            
$ _____________

                                                                                                                                        
 

            3. cash income
taxes                                                                                
$ _____________

 

            4. dividends
paid                                                                                     
$ _____________

 

            5. capital
expenditures                                                                             
$ _____________

 

The sum of 1 -
5:                                                                                                  
$ _____________

 

Fixed Charge Coverage Ratio  =  (A) ÷
(B)                                                      =        
:1.00          

Minimum Fixed Charge Coverage
Ratio                                                                  
1.00:1.00

 

Compliance:                Yes                  No

57

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

COVENANT 8(I)(5) 

Capital Expenditures

As of the fiscal quarter ended ______________, __________.

(Calculated for the period from the Amendment Date through December 31, 2016)

 

(A)       Capital Expenditures
                                                                              
 $ _____________

 

(B)       Maximum permitted capital
expenditures                                                $ 18,000,000

 

Compliance:                Yes                  No

58

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

ANNEX C

 

Disclosure for Representations and Warranties

 

 

 

 

 

 

 

59

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

ANNEX D

 

Disclosure of Defaults

 

 

 

 

 

 

 

60

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

 

ANNEX E

 

[New owned or leased real estate] [UPDATED ANNEXES TO PLEDGE AND SECURITY
AGREEMENT]

 

 

 

 

 

 

61

 

--------------------------------------------------------------------------------

 

Master Loan Agreement/New Ulm Telecom, Inc.

Loan No. RX0583

ANNEX F

 

[New deposit or security accounts]

 




--------------------------------------------------------------------------------

62

 

--------------------------------------------------------------------------------

 